          20-35476-cgm                Doc 1           Filed 04/15/20 Entered 04/16/20 13:01:16                                                      Main Document
                                                                   Pg 1 of 70
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

 S(1\6\4.0\ District of    f\ Q-A 1° CVN.
 Case number of known):                                             gieapter you are filing under:
                                                                        Chapter 7
                                                                    • Chapter 11
                                                                    • Chapter 12
                                                                                                                                                       Check if this is an
                                                                    • Chapter 13
                                                                                                                                                        amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                     12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor I in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:      Identify Yourself

                                       About Debtor 1:                                                                 About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

     Write the name that is on your             Te.mi, a (1
     government-issued picture
                                                                                                                       First name
     identification (for example,
     your driver's license or          nrsA7c.11,6t
     passport).                                                                                                        Middle name

     Bring your picture                                    ea                                                          Last name
     identification to your meeting    Last name
     with the trustee.
                                       Suffix (Sr., Jr., II, Ill)                                                      Suffix (Sr., Jr., It, III)




2.   All other names you
     have used in the last 8           First name                                                                      First name
     years

     Include your married or           Middle name                                                                     Middle name
     maiden names.
                                       Last name                                                                       Last name



                                       First name                                                                      First name


                                       Middle name                                                                     Middle name


                                       Last name                                                                       Last name




3.   Only the last 4 digits of
     your Social Security
     number or federal                                                                                                 OR
     individual Taxpayer
     Identification number
     (FIN)
                                                                                        .••••••30".113.101•1=11.1i.,




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
           20-35476-cgm              Doc 1               Filed 04/15/20 Entered 04/16/20 13:01:16                                     Main Document
                                                                      Pg 2 of 70

Debtor 1
                    ce 6olot A Ai cAct e,
                Ftst VElle   Maitte Name
                                                                ReLi e
                                                        Last Name
                                                                                                        Case number (if imown)




                                           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                            II have not used any business names or ESNs.                       U I have not used any business names or El Ns.
   identification Numbers
   (EIN) you have used in
   the last 8 years                        Business name                                                      Business name

      Include trade names and
      doing business as names              Business name                                                      Business name



                                           EIN                                                                EIN


                                           EIN                                                                EIN




5. Where you live                                                                                             If Debtor 2 lives at a different address:


                                                  Cout.kk rAe6 .itr Aver\Lie.
                                           Number           Street                                            Number         Street




                                           V\10%ti I I\                      61411\11
                                           City                                    btate     ZIP Code         City                                 State     ZIP Code

                                                  t,ttc. ke,
                                           County                                                             County


                                           If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                           above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                        any notices to this mailing address.



                                           Number           Street                                            Number         Street



                                           P.O. Box                                                           P.O. Box



                                           City                                     State    ZIP Code         City                                 State     ZIP Code




6.    Why you are choosing                 yk        one:                                                     Check one:
      this district to file for
                                                  Over the last 180 days before filing this petition,         U Over the last 180 days before filing this petition.
      bankruptcy
                                                  I have lived in this district longer than in any               I have lived in this district longer than in any
                                                  other district.                                                other district.

                                           U I have another reason. Explain.                                  U I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




     Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                      page 2
           20-35476-cgm                  Doc 1            Filed 04/15/20 Entered 04/16/20 13:01:16                                 Main Document
                                                                       Pg 3 of 70

Debtor 1
               ?ce,(1010tAi                        cL& Rel‘fol                                          Case number or known)
                F tst Nxitt_   14 cid e Namt.             Last Name




Part 2:       Tell the Court About Your Bankruptcy Case


7.    The chapter of the                        Check one. (For a brief description of each, see Notice Required by 11U.S.C. § 342(b) for Individuals Filing
      Bankruptcy Code you                       for
                                                tillankruptcy (Form 2010)). Also, go to the top of page land check the appropriate box.
      are choosing to file
                                                   Chapter 7
      under
                                                CI Chapter 11
                                                0 Chapter 12
                                                0 Chapter 13


8.    How you will pay the fee                  CI I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                   local court for more details about how you may pay. Typically, if you are paying the fee
                                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                   submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                   with a pre-printed address.

                                                   I need to pay the fee in Installments. If you choose this option, sign and attach the
                                                   Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                1  Irequest that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                   less than 150% of the official poverty line that applies to your family size and you are unable to
                                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                   Chapter 7 Filing Fee Waived (Official Form 10313) and file it with your petition.



9. Have you flied for                           ZNo
   bankruptcy within the
   last 8 years?                                   Yes. District                               When                      Case number
                                                                                                      MM! DD / YYYY

                                                          District                             When                      Case number
                                                                                                      MM! DD / YYYY

                                                         District                              When                      Case number
                                                                                                      MM! DD / YYYY




10. Are any bankruptcy                          540
    cases pending or being
    filed by a spouse who is                    0 Yes.    Debtor                                                          Relationship to you

    not filing this case with                             District                             When                      Case number, if known
    you, or by a business                                                                             MM/DO / YYYY
    partner, or by an
    affiliate?
                                                          Debtor                                                          Relationship to you

                                                          District                             When                      Case number, If known
                                                                                                      MM / DD / YYYY



n. Do you rent your                                No. Go to line 12.
   residence?                                   U Yes. Has your landlord obtained an eviction judgment against you?

                                                          0 No. Go to line 12.
                                                          U Yes. RH out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                             part of this bankruptcy petition.




     Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
          20-35476-cgm                Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                                Main Document
                                                               Pg 4 of 70

Det.tor          c.e.AARA                   Lkotd               t           em                     Case number (fu)




Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor          iNo. Go to Part 4.
   of any full- or part-time
   business?                           Li Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                 Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership. or
    LLC.                                         Number      Street

    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                  City                                                   State        ZIP Code


                                                 Check the appropriate box to describe your business:

                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                 LI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 0    Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                 LI   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                 LI None of the above


13. Are you filing under               If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
   Chapter 11 of the                   can set appropriate deadlines. If you indicate that you are a small business debtor, you roust attach your
   Bankruptcy Code and                 most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                       ani of these documents do not exist, follow the procedure in 11 U.S.C. li 1116(1)(B).
   are you a small business
   debtor?
                                            No. I am not filing under Chapter 11.
    For a definition of small
    business debtor, see               LI No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(51D).                        the Bankruptcy Code.

                                       CI   Yes I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                 Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any             ViNo
   property that poses or is
   alleged to pose a threat            LI Yes     What is the hazard?
   of imminent and
   Identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs
                                                  If immediate attention is needed, why is it needed?
   Immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                  Where is the property?
                                                                            Number        Street




                                                                            City                                         State      ZIP Code


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
           20-35476-cgm              Doc 1        Filed 04/15/20 Entered 04/16/20 13:01:16                                    Main Document
                                                               Pg 5 of 70

Debtor 1      P7cer\doiA
              F
                                            ckm ejL.it Nan
                                                                                                     Case number (ire)




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit              You must check one:                                                 You must check one:
   counseling.
                                           I received a briefing from an approved credit                  CI I received a briefing from an approved credit
                                           counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   The law requires that you               filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
   receive a briefing about credit         certificate of completion.                                         certificate of completion.
   counseling before you file for
                                           Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment
   bankruptcy. You must
                                           plan, if any, that you developed with the agency.                 plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you          LI I received a briefing from an approved credit                    LI I received a briefing from an approved credit
   cannot do so, you are not              counseling agency within the 180 days before I                      counseling agency within the 180 days before I
   eligible to file.                      filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                          certificate of completion.                                          certificate of completion.
   If you file anyway, the court           Within 14 days after you file this bankruptcy petition,           Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you              you MUST file a copy of the certificate and payment               you MUST file a copy of the certificate and payment
   will lose whatever filing fee           plan, if any.                                                     plan, if any.
   you paid, and your creditors
   can begin collection activities    O I certify that I asked for credit counseling                      CI I certify that I asked for credit counseling
   again.                               services from an approved agency, but was                             services from an approved agency, but was
                                        unable to obtain those services during the 7                         unable to obtain those services during the 7
                                        days after I made my request, and exigent                             days after I made my request, and exigent
                                        circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                        of the requirement.                                                  of the requirement.
                                           To ask for a 30-day temporary waiver of the                       To ask for a 30-day temporary waiver of the
                                           requirement, attach a separate sheet explaining                   requirement, attach a separate sheet explaining
                                           what efforts you made to obtain the briefing, why                 what efforts you made to obtain the briefing, why
                                           you were unable to obtain it before you filed for                 you were unable to obtain it before you filed for
                                           bankruptcy, and what exigent circumstances                        bankruptcy, and what exigent circumstances
                                           required you to file this case.                                   required you to file this case.
                                           Your case may be dismissed if the court is                        Your case may be dismissed if the court is
                                           dissatisfied with your reasons for not receiving a                dissatisfied with your reasons for not receiving a
                                           briefing before you filed for bankruptcy.                         briefing before you filed for bankruptcy.
                                           If the court is satisfied with your reasons, you must             If the court is satisfied with your reasons, you must
                                           still receive a briefing within 30 days after you file.           still receive a briefing within 30 days after you file.
                                           You must file a certificate from the approved                     You must file a certificate from the approved
                                           agency, along with a copy of the payment plan you                 agency, along with a copy of the payment plan you
                                           developed, if any. If you do not do so, your case                 developed, if any. If you do not do so, your case
                                           may be dismissed.                                                 may be dismissed.
                                           Any extension of the 30-day deadline is granted                   Any extension of the 30-day deadline is granted
                                           only for cause and is limited to a maximum of 15                  only for cause and is limited to a maximum of 15
                                           days.                                                             days.

                                      LI   I am not required to receive a briefing about                  CI I am not required to receive a briefing about
                                           credit counseling because of:                                     credit counseling because of:

                                           ij Incapacity. I have a mental illness or a mental                LI   Incapacity. I have a mental illness or a mental
                                                             deficiency that makes me                                            deficiency that makes me
                                                             incapable of realizing or making                                   incapable of realizing or making
                                                             rational decisions about finances.                                  rational decisions about finances.
                                           LI Disability.     My physical disability causes me               O Disability. My physical disability causes me
                                                              to be unable to participate in a                               to be unable to participate in a
                                                              briefing in person, by phone, or                               briefing in person, by phone, or
                                                              through the intemet, even after I                              through the internet, even after I
                                                              reasonably tried to do so.                                     reasonably tried to do so.
                                           0 Active duty. I am currently on active military                   O Active duty. I am currently on active military
                                                             duty in a military combat zone.                                   duty in a military combat zone.
                                           If you believe you are not required to receive a                  If you believe you are not required to receive a
                                           briefing about credit counseling, you must file a                 briefing about credit counseling, you must file a
                                           motion for waiver of credit counseling with the court.            motion for waiver of credit counseling with the court.




 Official l=orm 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
           20-35476-cgm             Doc 1             Filed 04/15/20 Entered 04/16/20 13:01:16                                      Main Document
                                                                   Pg 6 of 70

Debtor 1        reAcian f`Ai
                           M.du.e Namt:               Last Name
                                                                  Re                                   Case number (it known)




Part 6:     Answer These Questions for Reporting Purposes


                                          16a    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.What kind of debts do                         as Incurred by an individual primarily for a personal, family, or household purpose.'
   you have?
                                                 Opo. Go to line 16b.
                                                 ZU Yes. Go to line 17

                                          16b    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                 dey for a business or investment or through the operation of the business or investment.
                                                 mo

                                                     No. Go to line 16c.
                                                     Yes. Go to line 17.

                                          16c State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                                       I am not filing under Chapter 7. Go to line 18.

   Do you estimate that after                   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
   any exempt property is                            a   inistrative expenses are paid that funds will be available to distribute to unsecured creditors?
   excluded and
   administrative expenses
                                                     tr   No

   are paid that funds will be                       U    Yes
   available for distribution
   to unsecured creditors?

18.How many creditors do                  '1-49                                   O 1,000-5,000                                 D   25,001-50,000
   you estimate that you                  U 50-99                                 • 5,001-10,000                                U   50,001-100,000
   owe?                                   •     100-199                           O 10.001-25,000                               O   More than 100,000
                                          Li 200-999

19.How much do you                              $0-$50,000                        •   $1,000,001-$10 million                    •   $500,000,001-$1 billion
   estimate your assets to
   be worth?                              1:     50,001-$100,000
                                                 100,001-$50Q000
                                                $500,001-$1 million
                                                                                  O $10,000,001-$50 million
                                                                                  •   $50,000,001-$100 million
                                                                                      $100,000,001-$500 million
                                                                                                                                •
                                                                                                                                    $1,000,000,001-$10 billion
                                                                                                                                    $10,000,000,001-$50 billion
                                                                                                                                D More than $50 billion

20. How much do you                             $0-$50,000                        •   $1,000,001-$10 million                    •   $500,000,001-$1 billion
    estimate your liabilities             4$50,001-5100,000                       •   $10,000,001-$50 million                   •   $1.000,000,001-$10 billion
    to be?                                .61   $100,001-$500,000                 •   $50,000,001-$100 million                  •   $10,000,000,001-$50 billion
                                                $500,001-$1 million               •   $100,000,001-$500 million                 U More than $50 billion
Part 7:     Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                   correct.

                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.

                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document. I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                          with a b   ruptcy case can result in fins up o $250,000, or imprisonment for up to 20 years, or both.
                                          18 U.       § 152, 1341, 1519, an 35




                                                Signature of Debtor 1                                           Signature of Debtor 2

                                                Executed on                   oO                                Executed on
                                                                         D YYYY                                                 MM / DD / YYYY


 Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
           20-35476-cgm         Doc 1        Filed 04/15/20 Entered 04/16/20 13:01:16                                     Main Document
                                                          Pg 7 of 70

Debtor 1        3c-e(\6(ciA (iVickote,1
              FIrst an    s Name             Last Natac
                                                                                              Case number or kncimi)




                                   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are      to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                 available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                   the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented         knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                       Date
                                      Signature of Attorney for Debtor                                                 MM /       DD / YYYY




                                      Printed name


                                      Firm name


                                      Number Street




                                      City                                                             State           ZIP Code




                                      Contact phone                                                   Email address




                                      Bar number                                                       State




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
           20-35476-cgm          Doc 1         Filed 04/15/20 Entered 04/16/20 13:01:16                                Main Document
                                                            Pg 8 of 70

Debtor 1          ce.
              Fest Name
                            A Ki ae.1
                          %Cad. Name           Last N—mer
                                                                                          Case number       ialown)




For you if you are filing this         The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                  should understand that many people find it extremely difficult to represent
attorney                               themselves successfully. Because bankruptcy has long-term financial and legal
                                       consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                technical, and a mistake or inaction may affect your rights. For example, your case may be
                                       dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                       hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                       firm if your case is selected for audit. If that happens, you could lose your right to file another
                                       case, or you may lose protections, including the benefit of the automatic stay.
                                       You must list all your property and debts in the schedules that you are required to file with the
                                       court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                       in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                       property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                       also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                       case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                       cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                       Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                       If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                       hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                       successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                       Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                       be familiar with any state exemption laws that apply.

                                       Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                       consequences?
                                         lJ o
                                       la Yes
                                       Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                       inaccurate or incomplete, you could be fined or imprisoned?


                                       a; Yes
                                       D you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                          No
                                       CI Yes. Name of Person
                                               Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).


                                       By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                       have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                       att ey may cause me to lose my rig ht or property if I do not properly handle the case.


                                                  A AA4(411\             't-1()UV
                                                                                I//            JIC
                                        S     ature of Debtor                                        Signature of Debtor 2
                                                                                   V
                                       Date
                                                                    *,o 4,0                          Date
                                                            / ID /Y YY                                                MM     DD / YYYY

                                       Contact phone                                                 Contact phone

                                       Cell phone                                                    Cell phone

                                       Email address                                                 Email address



  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
         20-35476-cgm             Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                               Main Document
                                                              Pg 9 of 70

 Fill in this information to identify your case:

 Debtor 1            gcendan tAidiael f•elitot
                     nrst Name           M:dtic Name             Last Name

 Debtor 2
 (Spouse, if M(ng)   Fm Name             Wide Name               LaSt Name


 United States Bankruptcy Court for the: Sow eo District of   AeAri \fork
 Case number                                                                                                                       11 Check if this is an
                     (If knavn)                                                                                                          amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                            12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:       Summarize Your Assets


                                                                                                                                Your assets
                                                                                                                                Value of what you own
1. Schedule NB: Property (Official Form 106A/13)                                                                                        1.S5 •Ir)
                                                                                                                                    $      I
   la. Copy line 55, Total real estate, from Schedule NB

                                                                                                                                        66
   lb. Copy line 62, Total personal property, from Schedule NB                                                                      $         1
   ,e. Copy line 63, Total of all property on Schedule NB                                                                           $   3.).11 (23a.31

Part 2:       Summarize Your Liabilities


                                                                                                                                Your liabilities
                                                                                                                                Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)                                                       011 103 .01-1
   za. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part lot Schedule D

3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106EJF)                                                         $     1   531.610
   3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

   3b.Copy the total claims from Part 2 (non priority unsecured claims) from line 6j of Schedule E/F                                              \51 03
                                                                                                                                + $        61


                                                                                                       Your total liabilities       il            S

Part 3:       Summarize Your Income and Expenses
                                                                                                                                  4-922,114.07,,
4. Schedule!: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule
                                                                                                                                   $ o
5, Schedule is Your Expenses (Official Form 106J)
                                                                                                                                    $
    Copy your monthly expenses from tine 22c of Schedule J




Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
              20-35476-cgm            Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                                Main Document
                                                               Pg 10 of 70
   Debtor 1     Scenotan mictot1 Ceyot
                 Fest Name     Witte Name         Last Name
                                                                                                Case number (if known)



   Part 4:     Answer These Questions for Administrative and Statistical Records


      t you filing for bankruptcy under Chapters 7, 11,0113?
   6. Ai

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       U Yes


   7. Whet kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
          family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
          this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                         Total claim


        From Part 4 on Schedule E/F, copy the following:


      9a. Domestic support obligations (Copy line 6a.)
                                                                                                              0

      9b.\\Ai
      4;  Taxr                   /-4"5
                     \t/q debts you
              s an certain°Vie      owe the govergoment. (Copy line 6b.)                                 $
                                                                                                             c39.90
                    b   itl         t ',OU to 9114
                                                                                                             0
      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


      9d. Student loans. (Copy line 6f.)                                                                     \*41,3u.c1
      9e. Obligations arising out of a separation agreement or divorce that you did not report as        $
          priority claims. (Copy line 6g.)


      9f. Debts to pensio or profit-sharing plans, and other similar debts. (Copy line 6h.)          .4., 30,5'19.6 0

      9g. Total. Add lines 9a through 9f.                                                                $




Official Form 106Sum     Summary of Your Assets and Liabilities and Certain Statistical Information                                         page 2 of 2
               20-35476-cgm                  Doc 1             Filed 04/15/20 Entered 04/16/20 13:01:16                         Main Document
                                                                            Pg 11 of 70
Fill in this information to identify your case and this filing:



Debtor 1              16.c€,Ada( NA•kc,\Ae.,1                             'eA cot
                                                                              Last Narrie
                      First Name                 Middle Name

Debtor 2
(Spouse, if filing)   First Name                 Middle Name                  Last Name


United States Bankruptcy Court for the: 50 WI      CIA erA District of NIeN4 ork
Case number
                                                                                                                                              El Check if this is an
                                                                                                                                                 amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

          No. Go to Part 2.
    41 Yes. Where is the property?
                                                                       Wpat is the property? Check all that apply.      Do not deduct secured claims or exemptions. Put
                                                                       a     Single-family home                         the amount of any secured claims on Schedule D:
      1.1 . .10         Couti-h riesier A\iefwe                        U     Duplex or multi-unit building
                                                                                                                        Creditors Who Have Claims Secured by Property.
          Street address, if available, or other description
                                                                       O     Condominium or cooperative                 Current value of the Current value of the
                                                                       LI    Manufactured or mobile home                entire property?      portion you own?
                                                                       U     Land                                       $        5                s        5I II°
             V\I°‘t'tAttA4-                       NH           sato- 70.,    Investment property
                                                                             Timeshare
                                                                                                                       (1; \kow 3 1104 016\
                                                                                                                        Describe the nature of your ownership
             City                             State     ZIP Code tok                                                    interest (such as fee simple, tenancy by
                                                                4-1k ku Other                                           the entireties, or a life estate), if known.
                                                                      4ho has an interest in the property? Check one
                                                                      W
                                                                                                                        4ce,
                                                                            Debtor 1 only
               DIA\6\Ae.s5
              County                                                   0 Debtor 2 only
                                                                       U Debtor 1 and Debtor 2 only                     0 Check if this is community property
                                                                                                                            (see instructions)
                                                                            At least one of the debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
    If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                     LI     Single-family home                          the amount of any secured claims on Schedule D:
      1.2.                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                     O      Duplex or multi-unit building
              Street address. if available, or other description
                                                                     LI    Condominium or cooperative                   Current value of the Current value of the
                                                                     O      Manufactured or mobile home                 entire property?      portion you own?
                                                                     LI     Land
                                                                     U      Investment property
                                                                                                                        Describe the nature of your ownership
                                                                     D Timeshare
              City                            State     ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                     LI     Other                                       the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     D Debtor 1 only
              County                                                 LI Debtor 2 only
                                                                     LI Debtor 1 and Debtor 2 only                      LI Check if this Is community property
                                                                     D At least one of the debtors and another              (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


Official Form 106A/I3                                                  Schedule AIB: Property                                                             page 1
                20-35476-cgm          Doc 1 Filed 04/15/20 Entered 04/16/20 13:01:16                                                Main Document
Debtor 1
                            (ai\Aco1 (\11,ic\uie\         eot12 of 70
                                                         Pg            Case number if                                    known)
                      Ftrst Name     Mtddle Name                Name




                                                                       What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                       D   Single-family home                               the amount of any secured claims on Schedule D:
     1.3.                                                                                                                   Creditors Who Have Claims Secured by Property.
               Street address, if available, or other description      :I Duplex or multi-unit building
                                                                       O Condominium or cooperative                         Current value of the Current value of the
                                                                                                                            entire property?      portion you own?
                                                                       D   Manufactured or mobile home
                                                                       U   Land
                                                                       O   Investment property
               City                            State     ZIP Code      0 Timeshare                                          Describe the nature of your ownership
                                                                                                                            interest (such as fee simple, tenancy by
                                                                       O   Other                                            the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                       0 Debtor 1 only
               County
                                                                       D Debtor 2 only
                                                                       0 Debtor 1 and Debtor 2 only                         D Check if this is community property
                                                                                                                               (see instructions)
                                                                       0 At least one of the debtors and another

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:


2   Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.                                                                                      4
                                                                                                                                                        a.cC i ako


Part 2:         Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

          e
   l s, vans, trucks, tractors, sport utility vehicles, motorcycles
3. C

          No
          Yes

    3.1. Make:                                                         Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Schedule D:
              Model:                                                   D Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                       0 Debtor 2 only
               Year:                                                                                                        Current value of the Current value of the
                                                                       0 Debtor 1 and Debtor 2 only
                                                                                                                            entire property?      portion you own?
              Approximate mileage:                                     D At least one of the debtors and another
               Other information:
                                                                       CI Check if this is community property (see
                                                                          instructions)



    If you own or have more than one, describe here:

              Make:                                                    Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
    3.2
                                                                                                                            the amount of any secured claims on Schedule D:
              Model:                                                   CI Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                       0 Debtor 2 only
              Year:                                                                                                         Current value of the Current value of the
                                                                       0 Debtor 1 and Debtor 2 only
                                                                                                                            entire property?      portion you own?
              Approximate mileage:                                     D At least one of the debtors and another
              Other information:
                                                                       U Check if this is community property (see
                                                                         instructions)




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 2
               20-35476-cgm                   Doc 1     Filed 04/15/20 Entered 04/16/20 13:01:16                             Main Document
 Debtor 1          'C??IeJA                                          Pg 13 of 70   Case number (iikno,m)
                                   Miccee Neer,       Last Neree




     3.3 Make:                                                     Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
                                                                   1:1 Debtor 1 only                                 Creditors Who Have Claims Secured by Properly.
              Model:
                                                                     Debtor 2 only
              Year:                                                                                                  Current value of the Current value of the
                                                                   U Debtor 1 and Debtor 2 only
                                                                                                                     entire property?      portion you own?
              Approximate mileage:                                 CI At least one of the debtors and another
              Other information:
                                                                   CI Check if this is community property (see
                                                                      instructions)


              Make:                                                Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
     3.4.
                                                                                                                     the amount of any secured claims on Schedule D:
                                                                   0 Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
              Model:
                                                                   0 Debtor 2 only
              Year:                                                                                                  Current value of the Current value of the
                                                                      Debtor 1 and Debtor 2 only
                                                                                                                     entire property?      portion you own?
              Approximate mileage:                                 1:1 At least one of the debtors and another
              Other information:
                                                                   0 Check if this is community property (see
                                                                     instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
            mples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
     EINo
     D Yes


              Make:                                                Who has an interest in the property? Check one.   Do not deduct secured claims Of exemptions. Put
     4.1.
                                                                                                                     the amount of any secured claims on Schedule D:
                                                                   0 Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
              Model:
                                                                   0 Debtor 2 only
              Year:
                                                                   0 Debtor 1 and Debtor 2 only                      Current value of the Current value of the
              Other information:                                   D At least one of the debtors and another         entire property?      portion you own?


                                                                   0 Check if this is community property (see
                                                                     instructions)



     If you own or have more than one, list here:

              Make:                                                Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
     4.2.
                                                                                                                     the amount of any secured claims on Schedule 0:
              Model:                                               GI Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
                                                                   D Debtor 2 only
              Year:                                                                                                  Current value of the Current value of the
                                                                   0 Debtor 1 and Debtor 2 only
                                                                                                                     entire property?      portion you own?
              Other information:                                      At least one of the debtors and another

                                                                                                                                               $
                                                                      Check if this is community property (see
                                                                      instructions)




.5   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
     you have attached for Part 2. Write that number here                                                                               3




 Official Form 106AJB                                               Schedule NB: Property                                                              page 3
             20-35476-cgm   Doc 1 Filed 04/15/20 Entered 04/16/20 13:01:16                                               Main Document
Debtor 1        V)ce.A (611 M\cAott\           Pg 14 of 70   Case number of                                    known)
               First Name    Middle Name          Lain Name




Part 3:      Describe Your Personal and Household Items

                                                                                                                                 Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                portion you own?
                                                                                                                                 Do not deduct secured claims
                                                                                                                                 or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
                                                                                                                            004.   kAAAAT(2-
       ,No
   Ul Yes. Describe           vNiokS‘Al. mad/tine,                              dc,51„,,,,a5k6; velc:                              $         00
                                                              t„0. c                 ;•oiceSSe                          \c‘pAr
7. Electronics               OilteS ‘ t                    (Vc 1,ie A vvA
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   p/No                                                                                                                                  ot,A,e. rk;111,
                             •t            P\Mdatt\ EcLo          (15+ e.(‘ i\ma -tioA Eclk.           ot
   10 Yes. Describe                                                                                                                $        00 0
                           Nest- MiAi                     \ 4e to r)       ct,Nrwe000K,6maio eluirmeAti
8. Collectibles of value             c coqection
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

        Yes. Describe        yr;nk?-;Vooks                      ctuire      1
                                                                            3 45e.loc61 card S


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis: canoes
             and kayaks; carpentry tools; musical instruments
        No
        Yes. Describe              ?octc @jmetc\-- , b;cle, sttkotenk -trom6A eVoli1                                                   Co 0

10.Firearms
   Eyemples: Pistols, rifles, shotguns, ammunition, and related equipment
   01 No
   U Yes. Describe

11. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        Yes. Describe                             c\otco c                               SSori e                                   $


12. Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   •    No
        Yes. Describe             Eqt.c.i61, 01                        v.i0AcAr\e5                                                 s   ago
13. Non-farm animals
   Examples: Dogs, cats, birds, horses

   gi No
   U Yes. Describe


   An
   s other personal and household items you did not already list, including any health aids you did not list

        No
   CI Yes. Give specific
        information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                     $   i.,000
   for Part 3. Write that number here



 Official Form 1 06AJB                                          Schedule A/B: Property                                                         page 4
            20-35476-cgm              Doc 1         Filed 04/15/20            Entered 04/16/20 13:01:16                  Main Document
Debtor 1        \?2ce.noloin rkic.IAAeA F,eA\I EA
                                                Pg 15 of 70
                                                  Last Name
                                                                                              Case number iffirnoven)
               Fast Name    Middle Name




Part 4:      Describe Your Financial Assets


Do you own or have any legal or equitable Interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.


16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box and on hand when you file your petition


       No
   0 Yes                                                                                                       Cash:



17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   D/No
       Yes                                                    Institution name:


                             17.1. Checking account:                                                                                $

                             17.2. Checking account:                                                                                $

                             17.3. Savings account:           VV/t_ a   so\ \Jail •( cre.di IA A ;61/1                              $

                             17.4. Savings account:                                                                                 $

                             17.5. Certificates of deposit:                                                                         $

                             17.6. Other financial account:    TV Atikeri+Mole, mom./                     mar ke..1"                , 0 .0 S
                             17.7. Other financial account:                                                                         $

                             17.8. Other financial account:                                                                         $

                             17.3. Other financial account:                                                                         $




18.Bonds, mutual funds, or publicly traded stocks
  Ex   pies: Bond funds, investment accounts with brokerage firms, money market accounts

  dmNo
  0 Yes                      Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an
    i  t LC, partnership, and joint venture

   s   No                    Name of entity:                                                                   % of ownership:
   D Yes. Give specific                                                                                         0%         %
       information about
                                                                                                                0%         %
       them
                                                                                                                0%         %




 Official Form 106A/B                                         Schedule NB: Property                                                              page 5
              20-35476-cgm               Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                        Main Document
Debtor 1         '9)(e_.(\ao\A MicAroieJ                             Pg 16 of 70   Case number /maw)        (if
                First Name   Maids Name               Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

         No
   CI Yes. Give specific     Issuer name:
         information about
         them




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   OrNo
   VII   Yes. List each
         account separately. Type of account:           institution name:

                             401(k) or similar plan

                             Pension plan:              401                                 113      '10                          $         3   . 1°
                             IRA:                                K,Aerii- roulic, (ckSal ;h6la.0?- 01                             $   as6. 0 S
                             Retirement account:

                             Keogh:

                              Additional account:

                             Additional account:



22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   sip anies, or others
   co

         No

         Yes                                        Institution name or individual:

                             Electric:

                              Gas:

                             Heating oil:

                              Security deposit on rental unit:

                             Prepaid rent:

                             Telephone:

                             Water:

                             Rented furniture:

                              Other:



   i uities
23.An   t   (A contract for a periodic payment of money to you, either for life or for a number of years)

         No

   CI    Yes                 Issuer name and description:




Official Form 106A/E3                                            Schedule A/B: Property                                                   page 6
            20-35476-cgm                    Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                           Main Document
Debtor 1            C E-1\acNiN
                             Niefdle Name
                                             .k   CIA A e._I KEA.iek
                                                     Last Name
                                                                     Pg 17 of 70   Case number ff known)
               First Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        .s.c.§§ 530(b)(1), 529A(b), and 529(b)(1).
   y   No
   O Yes                             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c).




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    Isex/ rcisable for your benefit
       No
   D Yes. Give specific
     information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    E
    / mples: Internet domain names. websites, proceeds from royalties and licensing agreements

       No
   D Yes. Give specific
     information about them....


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   O No
   S(Yes. Give specific
      information about them....
                                     loc i\kkorAel ike,GiOitovtLN                             1\106,er LtLii;D-3 $

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28.7( refunds owed to you
       No
   D   Yes. Give specific information                                                                           Federal:
            about them, including whether
            you already filed the returns                                                                       State:
            and the tax years.
                                                                                                                Local:




  Ex
29. Family support
       mples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

  d    No
   O Yes. Give specific information
                                                                                                               Alimony:
                                                                                                               Maintenance:
                                                                                                               Support:
                                                                                                               Divorce settlement:
                                                                                                               Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   Li/No
   15 Yes. Give specific information
                                                      Corona                   4'c.t        u                                             $




Official Form 106A/B                                        Schedule A/B: Property                                                                  page 7
                20-35476-cgm                 Doc 1 Filed 04/15/20 Entered 04/16/20 13:01:16 Main Document
   Debtor 1                    do,          riV\c1AokeA &AN{ e.0\Pg 18 of 70  Case number /flown)
                   Fest Name      Middle Name           Last Name




   31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credi                          or renter's insurance
      OzNo
           Yes. Name the insurance company           Company name:                                           Beneficiary:                             Surrender or refund value:
                of each policy and list its value...
                                                                    mout1,N,                                                                        $     1 61
                                                                               ef(ect-we 3\at-44,1

   32. Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      prciperty because someone has died.
      Si   No
       O Yes. Give specific information


   33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      i npies: Accidents, employment disputes, insurance claims, or rights to sue
      Ex
           No
       0   Yes. Describe each claim.


• 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
     toi
       set off claims
      ai No
      CI   Yes. Describe each claim.




   35. An financial assets you did not already list

         No
       O Yes. Give specific information



   36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here                                                                                                              $   S°11 L0a.1)9


   Part 5:      Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

        you own or have any legal or equitable interest in any business-related property?
   37.Doi
      4 No. Go to Part 6.
      4
      D Yes. Go to line 38.
                                                                                                                                                    Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                    or exemptions.

   38. Accounts receivable or commissions you already earned
         ' No
       O Yes. Describe


   39. Office equipment, furnishings, and supplies
      E mples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      a;x No
      D Yes. Describe




    Official Form 106A/B                                              Schedule NB: Property                                                                      page 8
            20-35476-cgm                Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                     Main Document
Debtor 1         .C6c€-AdlCO                             'KC\NI C'9
                                                                 Pg1, 19 of 70 Case number           if known)
                First Name     Middle Name      Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade


   •   Yes. Describe



41. Irtory
      No
  D Yes. Describe



42.Int ests in partnerships or joint ventures
       No
   D Yes. Describe           Name of entity:                                                             % of ownership:




     9tomer lists, mailing lists, or other compilations
43.Cui
   la No
   D Yes. Do your lists include personally Identifiable information (as defined in 11 U.S.C. § 101(41A))?
            O No
            •    Yes. Describe.



44. An/business-related property you did not already list
      No
   •   Yes. Give specific
       information




46 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here




Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do/you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   21 No. Go to Part 7.
   D Yes. Go to line 47.
                                                                                                                           Current value of the
                                                                                                                           portion you own?
                                                                                                                           Do not deduct secured claims
                                                                                                                           or exemptions.
47. Farm animals
   Eximples: Livestock, poultry, farm-raised fish
       No
   D Yes




Official Form 106A/B                                        Schedule NB: Property                                                       page 9
              20-35476-cgm                Doc 1     Filed 04/15/20 Entered 04/16/20 13:01:16                     Main Document
Debtor 1         ?)(e.nd.an MicAt\o\e,\
                Fo-st Name    hticId4e Name
                                                       KR.11
                                                  Last Name
                                                                 Pg 20 of 70   Case number if imcmni




48. Cr ps—either growing or harvested

        No
   •    Yes. Give specific
        information

49.Fgm and fishing equipment, implements, machinery, fixtures, and tools of trade
        No
   O Yes



50. Fa
    i  and
       n   fishing supplies, chemicals, and feed

        No
   •    Yes



    I farm- and commercial fishing-related property you did not already list
51. An
        No
   CI   Yes. Give specific
        information.


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here




Part 7:       Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Ex mples: Season tickets, country club membership

        No
   O Yes. Give specific
     information.




54.Add the dollar value of all of your entries from Part 7. Write that number here                                             $ 0


Part 8:       List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                4 $          G S1)-10
56. Part 2: Total vehicles, line 5                                     $ 0

57. Part 3: Total personal and household items, line 15                $ 1 \0 0 0


58. Part 4: Total financial assets, line 36                            $ S C\ 1 1-0:134

59. Part 5: Total business-related property, line 45                   $ 0

60. Part 6: Total farm- and fishing-related property, line 52          $   0
61. Part 7: Total other property not listed, line 54                 + $ 0


62.Total personal property. Add lines 56 through 61.                   $   6 C7 t 14.‘-11 :4)topy personal property total 4 + $ 66


63. Total of all property on Schedule NB. Add line 55 + line 62
                                                                                                                           $   1,111 163a .1Lk


 Official Form 106A/B                                     Schedule A/B: Property                                                     page 10
               20-35476-cgm                   Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                                     Main Document
                                                                       Pg 21 of 70
 Fill in this information to identify your case:

 Debtor 1             $reAdatk TA ic.\A„act RE 1\1 e6i
                     First Name       Middle Nan*    Last Name

 Debtor 2
 (Spouse, if filing) First Name                  Midele Name                     Last Name


 United States Bankruptcy Court for the: SOAterM               District of \NI               rk
 Case number                                                                                                                                       U Check if this is an
  (if known)
                                                                                                                                                     amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed. fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. W I'oh set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/8 that you claim as exempt, fill in the information below.


       Brief description of the property and line on Current value of the                     Amount of the exemption you claim        Specific laws that allow exemption
       Schedule A/B that lists this property          portion you own
                                                                  Copy thevalue from          Check only one box for each exemption.
                                       uk\A            ,k,itt\ichedule A/B

      Brief
      description:
                            WAt_p_IMAdaktAl $                         c5 c'                   Us
                                                S °                                           u.100% of fair market value, up to
      Line from
      Schedule A/B:               a\                                                              any applicable statutory limit       V\0 tk6kedi‘ok exc. fArti 01-\
      Brief
      description:                                                                            Ds
      Line from
                                                                                              CI 100% of fair market value, up to
      Schedule NB:                                                                                any applicable statutory limit

      Brief
      description:                                                                            Os
      Line from                                                                                   100% of fair market value, up to
      Schedule A/B:                                                                               any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     CI   No
     IdY16. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
          D       Yes



Official Form 1060                                                Schedule C: The Property You Claim as Exempt                                             page 1 of
                   20-35476-cgm                Doc 1                Filed 04/15/20 Entered 04/16/20 13:01:16                              Main Document
                                                                                 Pg 22 of 70
  Fill in this information to identify your case:


   Debtor 1                      (en clot(N         \ c\nok t1\\J e.04.
                        First Name                  Aliciale Name                   ILast Name

   Debtor 2
   (Spouse, if filing) Fast Name                    Middle Name                      Last Name



   United States Bankruptcy Court for the. CO VAld t                District of   tslew          rA<
   Case number
   (If known)                                                                                                                                          U Check if this is an
                                                                                                                                                          amended filing


  Official Form 106D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (if known).


  1. Do any creditors have claims secured by your property?
      D
      i gt1o. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                Yes. Fill in all of the information below.


 Part 1:            List All Secured Claims
                                                                                                            Column A                            Column B              Column C
  2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                       Value of collateral   Unsecured
      for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                   that supports this    portion
      As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral                 claim                 If any

  2.1 ,c3,Q, C.:tot \                 1.0an Se eq         4escribe the property that secures the claim:                       \\, \ 1 03 . 0     s      5 ")..‘ 0 $
         Cred or's Name
                                                              al-5-004N rAKe( Metwe.                                                            (1:,\\ ow .; \ 14
         3-11{1.. LkAce.A -- '91v04.2                         W4tf;Att71     k                   ii
                                                                                                  5
         Number            Street                                              t•I‘
                                                                                  i ia 59,0
                                                               As of the date you file, the claim is: Check all that apply.

         VV%               (1,   As RA A CIA                   9, Contingent
                                                               11
                                                                ,Unliquidated
         City                           State ZIP Code
                                                               U Disputed
     no owes the debt? Check one.
    Wi                                        20k1G1           N       re of lien. Check all that apply.
       Debtor 1 only                                               An agreement you made (such as     FtRor
                                                                                                        or     secured
    U Debtor 2 only                                                car loan)
    U Debtor 1 and Debtor 2 only                               LI Statutory lien (such as tax lien, mechanic's lien)
    CI At least one of the debtors and another                 U Judgment lien from a lawsuit
                                                               Zi Other (including 1right to offset)
    1-.3 Check if this claim "-" to
                          Tem\     3pc0a\sktc(e 61,,
         community debt
    Date debt was incurred )'•\ ; \ 1 • C) °  Last -t digits of account number                                 (:)   6
I 2.2l            05;e1                6   3 01/0 kS) Describe the PrsPertY that secures the claim:
         Creditor's Name


         Number            Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                               LI Contingent
                                                               • Unliquidated
         City                           State ZIP Code         • Disputed
    Who owes the debt? Check one.                              Nature of lien. Check all that apply.
           Debtor 1 only                                       LI An agreement you made (such as mortgage or secured
    LI Debtor 2 only                                               car loan)
    U Debtor 1 and Debtor 2 only                               • Statutory lien (such as tax lien, mechanic's lien)
    U At least one of the debtors and another                  U Judgment lien from a lawsuit
                                                               Ll Other (including a right to offset)
    U Check if this claim relates to a
       community debt
    Date debt was incurred                                     Last 4 digits of account number
         Add the dollar value of your entries in Column A on this page. Write that number here:                               i\ \ 00"; .60-1

   Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of \
                    20-35476-cgm               Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                                  Main Document
   Fill in this information to identify your case.                         Pg 23 of 70

       Debtor 1                    ceA                \401 g.e.1L'i Name
                                                     Middle Name
                             Fret Name
       Debtor 2
       (Spouse, if filing) Fret Name                 Middle Name               Last Name

       United States Bankruptcy Court for the cOtiirkt,    - •riv. District of (\Jew lo rk<
                                                                                                                                                Ei Check if this is an
       Case number
       (It known)                                                                                                                                  amended filing


  Official Form 106E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                          12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).


Mial                  List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
               Yes. Go to Part 2.
             'Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
     each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
     nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
     unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                           Total claim     Priority     Nonpriority
                                                                                                                                               amount      amount

2.1
                                       Wau..1Alivto. •ot\\,S          Last 4 digits of account number
                                                                                                                                        531.9 0s tc3110$
                         i
            Priority Cred ts
                           ' Nam
            a5n, SotAVk AveAqt.
            Number            Street
                                                                      When was the debt incurred?


                                                                      As of the date you file, the claim is: Check all that apply
            Ukt f:
                 lAttit4                 ct\AS           1.6.C1C4
                                                                      D Contingent
            City                            State'     IP Code
                                                                     'Er Unliquidated
            IN/ to incurred the debt? Check one.
                                                                      D Disputed
            g
            ri Debtor 1 only
            D Debtor 2 only                                           Type of PRIORITY unsecured claim:
            D Debtor 1 and Debtor 2 only
                                                                                                                                  5a4:6ti-;0 6
                                                                      U/Domestic support obligations
            U At least one of the debtors and another
                                                                      VI Taxes and certain other debts you owe the government              r
            U Check if this claim is for a community debt             O Claims for death or personal injury while you were
            Ithe claim subject to offset?                               Intoxicated                                                 vq(kke
            MA No                                                     LI   Other. Specify
            O Yes
12.2                                                                                                                                s
                                                                      Last 4 digits of account number
            Priority Creditors Name
                                                                      When was the debt incurred?
            Number            Street
                                                                      As of the date you file, the claim Is: Check at that apply
                                                                      U Contingent
            City                            State     ZIP Code        •    Unliquidated

            Who incurred the debt? Check one.                         D    Disputed

            CI     Debtor 1 only
                                                                      Type of PRIORITY unsecured claim:
            U Debtor 2 only
                                                                      U Domestic support obligations
            Zi Debtor 1 and Debtor 2 only
                                                                      •    Taxes and certain other debts you owe the government
            D At least one of the debtors and another
                                                                      D Claims for death or personal injury while you were
            U Check if this claim is for a community debt               intoxicated
            Is the claim subject to offset?                           CI   Other. Specify
            ZI No
            O Yes


  Official Form 106E/F                                        Schedule EIF: Creditors Who Have Unsecured Claims                                      page 1 of
            20-35476-cgm                      Doc 1      Filed 04/15/20           Entered 04/16/20 13:01:16                           Main Document
                      $ce,(\ AAN Kic\notel ReeA
                                              Pg 24 of 70
 Debtor 1
                  ,   5,1 Nana:         Mdta. So         Las:
                                                                                                        Case number (T


  Part 2:        List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
                 You have nothing to report in this part. Submit this form to the court with your other schedules.
         Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                              Total claim

         K(eAcis Cc.‘set-Vi MSNI, i'lmo-5 .ast4digi(3ts?(..orat ileftkberIpt                                                         0
4.1

      N°nPnont',Crecirtors Name
                                                           acoount number                                                                                     -D.LAO    oo
             MM ft Co u r  ,t,wre „4„,..  When was the         incurred? \  5
      NurLIber            Street
              IStel<1\\                 t•INI iaSaLt
      City                                            State     ZIP Code           As of the date you file, the claim is: Check all that apply.

                                                                                  OKCjontingent
      Wpo incurred the debt? Check one.                                    43T•        nliguidated
         Debtor 1 only                                                            El Disputed
      O Debtor 2 only
      CI Debtor land Debtor 2 only                                                 Type of NONPRIORITY unsecured claim:
      D At least one of the debtors and another                                    • Student loans
      U Check if this claim is for a community debt                                O Obligations arising out of a separation agreement or divorce
                                                                                      that you did not report as priority claims
             he claim subject to offset?                                           UiDebts to pension or proitzsharini   g       .i.nd other similar debts
                                                                                   g Other. Specify iv\e_a cal bills
      siYNes t(A.rk eStAeakIr\f‘cace -Odord
FT AN\ tri cAn EhcAk-io4                                        cv ce              Last 4 digits of account number         3       ol                  $ oosti.c11.
      Nonprionty Creditors Name                                                    When was the debt incurred?            2111-1rioo3
        0.13o)C 45°c13
       Ft.
                                                                                                                          L fw,j4P)
      NumberStreet
       SOA1more , "%AD
      City
                                                   at).L 9
                                                      State
                                                                   50

                                                                ZIP Code
                                                                                   As of the date you file, the claim is: Check all that apply.

                                                                                        ontingent
      ttincurred the debt? Check one.
      W                                                                                 nfiquidated
          Debtor 1 only                                                            Li Disputed
      O Debtor 2 only
                                                                                   T;
                                                                                    (peof NONPRIORITY unsecured claim:
      O Debtor land Debtor 2 only
      Li At least one of the debtors and another                                       Student loans
                                                                                   •   Obligations arising out of a separation agreement or divorce
             Check if this claim Is for a community debt                               that you did not report as priority claims
              e claim subject to offset?                                           D Debts to pension or profit-sharing plans, and other similar debts
      litNo                                                                        L:1 Other. Specify
      U Yes
4.3
       krAtricaA t6tuicetiaA -cer4kce.5                                            Last 4 digits of account number         2        o                        3 Li sg.kk
      Nonprionty Creditors Name
                                                                                   When was the debt Incurred?
        ? 0 •              0 650                                                                                            OTt-,1°°Lt
      Number
                                                                                                                           Lfor4
                         Iksktretitce                                              As of the date you rile, the claim is: Check all that apply.
                                                      State     ZIP Code
                                                                                     Contingent
      Who incurred the debt? Check one.
      uf Debtor 1 only                                                     $f, A     Unliguidated
                                                                                   • Disputed
      D Debtor 2 only
      O Debtor 1 and Debtor 2 only                                                Ty e of NONPRIORITY unsecured claim:
      O At least one of the debtors and another
                                                                                      Student loans
      0 Check if this claim is for a community debt                                O Obligations arising out of a separation agreement or divorce
                                                                                      that you did not report as priority claims
      Ispe claim subject to offset?
                                                                                   D Debts to pension or profit-sharing plans, and other similar debts
      ald No
                                                                                   (3 Other. Specify
      O Yes



Official Form 1O6E/F                                      Schedule EX: Creditors Who Have Unsecured Claims                                                         page
            20-35476-cgm                       Doc 1      Filed 04/15/20 Entered 04/16/20 13:01:16                                     Main Document
 Debtor 1           ..   :4(-e(\61,00\ Mic\m                            tak25 of 70
                                                                       Pg            Case number rirkr-rovm)
                                    ‘.111dc `4,1i




 Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim



                                                                                                                                              0 3
                                                                                      Last 4 digits of account number —
       kpAertcco EdiAcM-ion Ce rqtct                                                                                                                           $    12.)'Pg
      Nonpriority Creditors Name —
       3s . 0
       1             SOX          6 50°13                                             When was the debt incurred?             t    \
                                                                                                                                   t009
      Number             Street                                                                                              LAW4FD
                                         rAo                    5°413                 As of the date you file, the claim is:  Check all that apply.

      City                                             State     ZIP Cade    ca.. tiK noInKitiunigdeante,ci
               incurred the debt? Check one.                                          Li   Disputed
              ebtor 1 only
             Debtor 2 only                                                            T       of NONPRIORITY unsecured claim:
              ebtor 1 and Debtor 2 only                                               jeStudent loans
             At least one of the debtors and another CO — S;   tt.A.LA                D    Obligations arising out of a separation agreement or divorce that
                                                                                           YOU did not report as priority claims
      •      Check if this claim is for a community debt 9. t Satilk ‘k •

      Is
             No
                  claim subject to offset?               iht c CodieLkor              •
                                                                                      •
                                                                                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Other. Specify


      O Yes



4.5
          NtAer;CAA EtilAcAkiDA                            cviceS                     Last 4 digits of account number 2 )4,
                                                                                                                                              o 49             $   0o.41
      Nonerrority Creditors Name4
                                                                                                                                  t\i• (10    0C
          ?. O. laaX                 c0ck3                                            When was the debt incurred?

      Number             Street                                                                                            IAN 6,ATE
                                                                                      As of the date you file, the claim is: Check all that apply.
       $akk iiVre IAD                                  di - 5' 013
      City                                             State     ZIP Code
                                                                                     1 Contingent
                                                                                     r Unliquidated
      i
      W o incurred the debt? Check one.                                               Li Disputed
             Debtor 1 only
      O Debtor 2 only                                                                 tT
                                                                                       ie of NONPRIORITY unsecured claim:
      •      Debtor land Debtor 2 only                                                     Student loans
      D At least one of the debtors and another                                       •    Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      LI Check if this claim is for a community debt                                  D    Debts to pension or profit-sharing plans, and other similar debts
      Itsiire claim subject to offset?                                                U    Other. Specify
             No
      •      Yes


4.4                                                                                                                                                            $   11; 601-1
          kmec; ceth ,610.Achiik;01.\ Se (-NI ices                                    Last 4 digits of account number                                  S
      Nonpriority Creditors Name,.         ei 3
                                                                                      When was the debt incurred?             \1   \ 3 1 .),00
       ?, 0 . box
      Number             Street                                                                                              lAtitiKTE
                                                                                      As of the date you file, the claim is: Check all that apply.
      $Aktim,0 re 1 tv\D aa6LI-  50°13
                                  zit,cad°
      City                 State                                                      O    Contingent
                                                                                     OUnliquidated
            ito incurred the debt? Check one.                                         •    Disputed
             Debtor 1 only
      •      Debtor 2 only                                                            T e of NONPRIORITY unsecured claim'
      CI Debtor 1 and Debtor 2 only                                                        Student loans
      •      At least one of the debtors and another
                                                                                      •    Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                      O    Debts to pension or profit-sharing plans, and other similar debts
      I
      tslhe claim subject to offset?                                                  El Other. Specify
             No
      •      Yes




Official Form 106EF                                        Schedule VP: Creditors Who Have Unsecured Claims                                                    page; of k2
           20-35476-cgm                        Doc 1      Filed 04/15/20          Entered 04/16/20 13:01:16                        Main Document
Debtor 1
                   I
                       S?Doce..14C01 M.‘ c\t‘fAt.\ fKe\le.6t
                        Nalnk!          sld,c Nan,
                                                        Pg 26 of 70
                                                         La,l^latr,“
                                                                                                        Case number cir


 Part 2:          List All of Your NONPRIORITY Unsecured Claims -- CO At                       Alott 04            iotelk

 3. Do any creditors have nonpriority unsecured claims against you?


    1      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. Por each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

       kRtric4A A?1e.S5.                                                                                                                                    Total claim

       3tAe tro ri‘ Atite r; CAA
      Nonpnonty Cr itot's Nam
                                                         bc f re S 5               Last 4 digits of account number            °
                                                                                                                                  0
                                                                                                                                                        $ I 41
                                                                                                                                                              4:11

       f. O. Box a10                                                               When was the debt incurred?                ‘5C('     Att telt‘g

      NiinVier           Street

       t‘l 6ga r K                 NO- 0101                            ZIP Code    As of the date you file, the claim is: Check all that apply.
      City                                             State

                                                                                  . 4 Contingent
      Wyo incurred the debt? Check one.                                                Unliquidated
      711 Debtor 1 only
      1                                                                            •   Disputed
      LI Debtor 2 only
      O Debtor land Debtor 2 only                                                  Type of NONPRIORITY unsecured claim:
      O At least one of the debtors and another                                    U Student loans
                                                                                   U Obligations arising out of a separation agreement or divorce
      U Check if this claim is for a community debt
                                                                                      that you did not report as priohty claims
      Is 3,he claim subject to offset?                                             D/Debts to pension r profitlharing plans/ and        similar debts
     11
      ,
      1 No                                                                        •    Other. Specify Lredit Carol                aelotS
      1:1 Yes


       ktkeri can •)(1.reS.S Detta ge5tr\lt CrakcA
                                                 Lasr   digits of account number -).• 0
                                                    t l"Si                                                                         0    0               $   ()it s 6 •
      Nonprionty Creditor's Name                 When was the debt incurred?                                              eittikkber     1.ACe. 1198
       f.O.            Sox 1.10
                         Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      City
      Nale:C14 C74                 1\         °               ZIP
                                                     ° State ai Q Code
                                                                                   O Contingent
      Wpo incurred the debt? Check one.                                           OBAUnliquidated
                                                                                     Disputed
             Debtor 1 only
      D Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only
      •      At least one of the debtors and another                               D Student loans
                                                                                   D Obligations arising out of a separation agreement or divorce
      D Check if this claim is for a community debt                                   that you did not report as priority claims
      Is      e claim subject to offset?                                           Ut Debts to pension or profiliharing plans, andlothr irnilar debts

             No
                                                                                   g   Other. Specify   C(eotit carat olebtS
      D Yes


          2)0inK           att, AAntrica                N1LA AltkAAi               Last 4 digits of account number         LI 3 a                       $
      Nonprionty Creditor's       rre
                                                                                   When was the debt incurred?
                        box tS 0 11.                                                                                                                                      .o
          ?* •
      Number                                                                          CACONA       dec 5;Ace ')-0 03
                  \    ;SA
                         Irei
                            i    vE
                            t ttrA
                                                                         5- 011    As of the date you file, the claim is: Check all that apply. CVOS-
      City                                             State           ZIP Code
                                                                                   O Contingent
      1.190 incurred the debt? Check one.
                                                                                   •   Unliquidated
             Debtor 1 only
                                                                                   •   Disputed
      D Debtor 2 only
      •      Debtor 1 and Debtor 2 only                                            Type of
                                                                                        of NONPRIORITY unsecured claim:
      O At least one of the debtors and another
                                                                                   D Student loans
      D Check if this claim is for a community debt                                D Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
      Isre claim subject to offset?
                                                                                   O Debts to pension or profit- haring plans, anti  er limilar debts
      '4
       4 No
      CI Yes
                                                                                   dOther. Specify      cc to              (0r ale bt


Official Form 106E/F                                       Schedule EIF: Creditors Who Have Unsecured Claims                                                         i of 1
                                                                                                                                                                 pagel
            20-35476-cgm Doc 1 Filed 04/15/20 Entered 04/16/20 13:01:16                                                          Main Document
 Debtor 1             da A  c\not e   t‘Nle,6k 27 of 70
                                            Pg            Case number (irknowri)
                    iN                Name                  N.Vre



 Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim



         gankal ApAerica \flick 40\olt                                              Last 4 digits of account number -
                                                                                                                                                           $')19913
      NoPPriOritY Creditor's tile

                      $ 4X k          e) \ CIr
                                                                                    When wapithe Opt incuged?            d.k 00   3
      Number            Street
                                                                                     CA r 61.14* \ Aer       5   Ace •
                                                                                    As of the date you file, the claim is: Check all that apply. Clot r
       \I4
      cfty
                         A oytAn#1           E 1'125°- 5 °
                                                   State            ZIP Code        U Contingent
                                                                                    • Unliquidated
      Wr incurred the debt? Check one.                                              D Disputed
      g Debtor 1 only
      U Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      El Debtor land Debtor 2 only                                                  U Student loans
      U At least one of the debtors and another                                     U Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
             Check if this claim is for a community debt
                                                                                    U Debts to pension or profiiiharing plans, pthir similar debts
      It7te claim subject to offset?                                                • Other. Specify   crea.k caret at tits
        No
      U Yes


.‘I                                 OKe VitAIKArt                                   Last 4 digits of account number     "I               -1                $   \15‘4.16
                                                                                    When wa.s the dept incurred?
      N°    F7.1;°;;N(ajl'eli                                                        car Aatoter s 6 ce
      "accrti- oksueeStrearA                           601(311-4o0                  As of the date you file, the claim is: Check all that apply.
      City                                         State            ZIP Code             ontingent

      Wr incurred the debt? Check one.
      g Debtor 1 only
                                                                                   iC    nliquidated
                                                                                        Disputed

      O Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      O Debtor land Debtor 2 only                                                   U Student loans
      U  At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                       ebts to pension yr proftOaring plans landethei sifnilar debts
      Is te claim subject to offset?                                                tlpOther. Specify crea,t cztroi               a etor      5
         No
       U Yes


                                                                                                                                - Li
                                                                                                                                                           $ 151. 41,
         Ce.6kret\ \k‘4450(‘                                                        Last 4 digits of account number
                                                                                                                _.....0- 0    ____
      Nonpnority Creditor's Name
                                                                                    When was the debt incurred? ;A       \.-1 ).,11 ')-0 3\i              -,.. 0 'X 0
        a3Lk Saork kientike
      Nu    V tp CI e. N
         e 11,..i
        fb4                                  Nil           10\-9,33 e1              As of the date you file, the claim is: Check all that apply.
      City                                         State            ZIP Code        U ontingent
                                                                                       C
                                                                               SAL, fnliquidated
      ;Ito incurred the debt? Check one.                                            U Disputed
         Debtor 1 only
       O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                 U Student loans
       O At least one of the debtors and another                                    D Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
             Check if this claim is for a community debt
                                                                                    D Debts to pension or profit-VariLg,plans, nd other similar debts
                  claim subject to offset?                                            other. Specify 60 *             ttecTric
             No
       O Yes




Official Form 106EJF                                       Schedule E/F: Creditors Who Have Unsecured Claims                                               page
                                                                                                                                                              C of ‘31
                 20-35476-cgm                   Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                                       Main Document
      Debtor 1          $ce,(\aOlh tAiGha e\                                Pg 28 of 70
                                                                       ef\leOk            Case number                      (tr krscrem)
                           Nan,         Malte Name             Las; Nart,




      Part 2:          Your NONPRIORITY Unsecured Claims - Continuation Page



      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim



1\1            cvAse                                                                        Last 4 digits of account number 1                  3 el                 $   13,13171
           Nonptionty Creditors Name
                                                                                             cr
                                                                                            Whe
                                                                                              o   otthei:lebt icce
                                                                                               niwa              urr
                                                                                                                   ie?;nce
                 r•0•\;,0?(             L4 `iti
           Number           street
                                                                                            As of the date you file, the claim is: Check all that apply.
               Cci,r01          STrec‘nA \L                           \

           City                                             State           ZIP Code        O Contingent
                                                                                            •   Unliquidated
           Who incurred the debt? Check one.                                                •   Disputed
               "Debtor 1 only
           O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
           O Debtor land Debtor 2 only                                                      •   Student loans
           D At least one of the debtors and another                                        O Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
           D Check if this claim is for a community debt
                                                                                            LI/Debts to pension or projit; iliaring plays. ndeither similar debts
           Is the claim subject to offset?                                                  1U
                                                                                            .
                                                                                            7 Other. Specify    Creactccrc Ole leit$
           E(No
           O Yes




               clAse
           NontionlyCrersre
                                                                                            Last 4 digits of account number                        1.

                       0• 0                                                                 When as the debt incurred?                    0

           Number           Street                                                           CardMet•tia er S. 4Cie et

                 Carol Stieam,                                        6 07     c1-1
                                                                                            As of the date you file, the claim is: Check all that apply    c.\\001141
           City                                             State                           O Contingent
                                                                                            •   Unliquidated


           zr       incurred the debt? Check one.
                  Debtor 1 only
           1:1 Debtor 2 only
                                                                                            Li Disputed

                                                                                            Type of NONPRIORITY unsecured claim:
           O Debtor land Debtor 2 only                                                      LI Student loans
                  At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
           •      Check if this claim is for a community debt
                                                                                            0, Debts to pension 9‘ profik,staring plant an0 °doer similar debts
           lyle claim subject to offset?                                                    •   Other. Specify t.redtit Card                  ete 6t
                  No
           O Yes


%Its I                                                                                                                                    \        3                $319'1•41g
               ciki Rewar-61s                                                               Last 4 digits of account number

           NonPfloritY Creditors Name
                                                                                            When was the debt incurred?tkeMIller               stAce..5 11
            ?.C. BOX              10166
           Number
                                                  OI
                        acfse:ecil4''a ?A \c\n6 -
                                                                                            As of the date you file, the claim is: Check all that apply.

           City                                             State           ZIP Code            Contingent
                                                                                                  nliquidated
                  o incurred the debt? Check one.
                                                                                                           I.6\er tris                gt Ai - A - CA r
           Z      Debtor 1 only
           O Debtor 2 only
                                                                                                Disputed

                                                                                            Type of NONPRIORITY unsecured claim:
                                                                                                                                               —
                                                                                                                                                   I )""Cl — 111 b 11° \C\
           CI Debtor land Debtor 2 only                                                     El Student loans
           O At least one of the debtors and another                                        LI Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
            0 Check if this claim is for a community debt                                   2   Debts to pension or prolt-sharing plan, anp otter similar debts
           Itsibe claim subject to offset?                                                      Other. Specify CC   e .A carol debts
                  No
            O Yes




  Official Form 106E/F                                              Schedule EIF: Creditors Who Have Unsecured Claims                                               page 6 of IS)
             20-35476-cgm                     Doc 1          Filed 04/15/20       Entered 04/16/20 13:01:16                              Main Document
 Debtor 1
                      ?) ceNclot IN MicAtotel e,kieck
                                                   Pg 29 of 70                                             Case number (d knov.n)
                                      MIddie Name




 Part 2:            Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                Total claim



4•11,        Ci1/4; S; t4t \ i c ;i1 ca rj                                             Last 4 digits of account number              5 4 *."). 3 $ , 0.41
        Nonprionty Creditors Name
                                                                                       When was the debt incurred?            (M r•Aler S;ACe 1011
        Number I          ftr?5t
                            l    1°144.
                                                                                       As of the date you file, the claim is: Check all that apply. CA el S e.(k
            ?thiladelrIA;a ?A                                      6- 0 \66
        City                                             State      ZIP Code           ii
                                                                                        liContingent
                                                                                             nliguidated
        sr incurred the debt? Check one.
        W                                                                              D    Disputed
               Debtor 1 only
        O Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
        U Debtor 1 and Debtor 2 only                                                   O    Student loans
        •      At least one of the debtors and another                                 U    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
        D Check if this claim is for a community debt
                                                                                       El   Debts to pension or pr.4t;sparing plani, acid her similar debts
               e claim subject to offset?                                                                    Credit carat aebtS
        ly
                                                                                       qf Other. Specify
               No
        O Yes




             cikOpoink I N. A •                                                        Last 4 digits of account number              4 6 11                        $ .Wi• 00
        Nonpnority Creditors Name
                                                                                       When was the debt incurred?                  2 \-1     °
         $an1si.4 tA0,;\
        Number Street
            '•°.'3o)< 11010Lk
                                                                                       As of the date you file, the claim is: Check all that aPply.    CA0Se,a
        City         .                                   State      ZIP Code           O    Contingent
         5.t          I-0qt 5 MO 63‘i ck
        WZo incurred the debt? Check one.
               Debtor 1 only
                                                                                       O     nliguidated
                                                                                             isputeci


        D Debtor 2 ordy                                                                Type of NONPRIORITY unsecured claim:
        D Debtor 1 and Debtor 2 only                                                   Li Student loans
        D At least one of the debtors and another                                      O  Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
        •      Check if this claim is for a community debt
                                                                                       0/ Debts to pension or profit-sharing plans, and othertsimilar debts
               No claim subject to offset?                                             O    Other. Specify C e C.Ik A il.              ogerdra r
        LI     Yes


                                                                                                                                                           Oi,
                                                                                                                                                           t                   • lc\
             GikibAAK N A                                                              Last 4 digits of account number
        Non clarity Cred.itirs Name

          R.NiAl 1 laii\kc CO\ke.Cti* CIA5
                                                                                       When was the debt incurred?                  \o      1616                ki t81:33‘
        Number Strc,Pt
                                                                                       As of the date you file, the claim is: Check all that apply.
            Li        0   AOASte                    l
                                                    i&Ol
                                                       t •      16117
        City                                             State'    ZIP Code                 Contingenl
                 k • (et% Ce.            KNI             o La                  901?,
             )o incurred the debt? Check one.                                          U    Disputed
        2 Debtor 1 only
        •      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only                                                   D    Student loans
        D At least one of the debtors and another                                      U  Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
        D Check if this claim is for a community debt
                                                                                       D/Debts to pension or profit-shring plans, and oshher similar
                                                                                                                                                 oi debts       a .,
        is      e claim subject to offset?                                             a Other. Spec4         ab eckitil ?lAS Line                      cratt
               No
        •      Yes




Official Form 106EJF                                         Schedule Elf: Creditors Who Have Unsecured Claims                                                     pagel of
            20-35476-cgm                  Doc 1           Filed 04/15/20 Entered 04/16/20 13:01:16                                       Main Document
 Debtor 1
                    5fe.rNactr, m 1          * 611616            RRAiecPg 30
                                                                          k of 70    Case number trkrot
                   Fist Nan11, v1K1d,c Naive      Last Nan,


 Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



                                                                                           Last 4 digits of account number S                      d
         CocciAnt                                              cl \kAk-i0 A5
      Nonpbonty Creditors Name
                                                                                           When was the debt incurred? 11711°?`0
         \
      Number
                   °
                       Street
                              E. ' Lt.-\-Vs.    Ave.. cte..
                                                                                           As of the date you file, the claim is: Check all that apply.
         VeAV er
      City
                                  CO      30D.3Stateck               ZIP Code              •     Contingent
                                                                                           •    Unliguidated
      Wjo incurred the debt? Check one.                                                    D Disputed
             Debtor 1 only
      D Debtor 2 only                                                                      Type of NONPRIORITY unsecured claim:
      • Debtor land Debtor 2 only                                                          D Student loans
      0      At least one of the debtors and another                                       LIObligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      •      Check if this claim is for a community debt
                                                                                           U/Debts to pension or proiit-shariqg pianhind other similar debts
      lsI1e claim subject to offset?                                                       Sr    Other. Specify   Me 'Cot I /11 11
             NO

                   tinikeciA\eakk, care — 0 x 0 ro(
                                                                                           Last 4 digits of account number 1                 4    I                $407-
                                                                                                                                                                       4.e4.t5
4../0 Di“over ‘t                            c\Arorike.           carok
      NonPnOritY Creditors Name
                                                                                           When was.the debt incurred?
            ?. 00.80X 110 34
                                                                                               l'Af,M15 e C          ACC. 4.
      "ra:
      City
               Nar
                   Street
                                                 aS..1-1).-1029
                                                       State         ZIP Code
                                                                                           As of the date you file, the claim is: Check all that apply.

                                                                                           pdoontingent
                                                                                  17lt.,   Trunliquidated
      .Wjo incurred the debt? Check one.                                                   O Disputed
             Debtor I only
      O Debtor 2 only                                                                      Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                         O Student loans
      •      At least one of the debtors and another                                       •  Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                           0/Debts to pension or profii-sharing plans. rid qther similar debts
      Isjhe claim subject to offset?                                                             Other. Specify ceeout carat oiebts
             No
      O Yes



                                                                                           Last 4 digits of account number       S' 1 Lt                           $ 1,61.11,
      NE
       orA
       ?
         priot        iars Name
             rityr c t"
                    tia
                            9 ?‘‘l'IC 411A                                 CeC °11 rsji ?C
                                                                                     When was the debt incurred?                 41101-x01
      Number          AStreetaL                           ...11• •
                                                               9         00                As of the date you file, the claim is: check all that apply.

      City                                             State         ZIP Code              D Contingent
                                                                                           •     Unliguidated
               incurred the debt? Check one.                                               CI
      7      Debtor 1 only
      O Debtor 2 only
                                                                                                 Disputed

                                                                                           Type of NONPRIORITY unsecured claim:
      O Debtor land Debtor 2 only                                                          •     Student loans
      D At least one of the debtors and another                                            El  Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                           (3/ Debts to pension or propt-sharirig plf Ind other similar debts
     i
     he
     i.4 claim subject to offset?                                                          SA Other. Specify      Rea, ca t
             Yes       A;             ea \ kVt CA re,                0    -1 0 r-4




Official Form 106E/F                                       Schedule Elf: Creditors Who Have Unsecured Claims                                                       page Si of
                20-35476-cgm                     Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                                Main Document
    Debtor 1               4   )( eiN Oka (\ INA            C..\/6Ve•        Pg 31 of 70
                                                                            Si
                                                                             te•\ \
                                                                                  I ea     Case number
                          Int Mawr:       MIkVe Name            Las; Name




     Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


     After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim


                                                                                                             c\aitA            3 0 k 5
                               ç       (-ise g.Q.A-I
                                                   - -A-car                               Last 4 digits of 44)404444 number                                     1119a.36
                                                                                                                                                                $
          Nonpnonty
           p.o.o               m 20 ct 2 2
                    Creditors Nae
                                                                                                             -red? 711
                                                                                          When was the debtcro                      6
                                                                                                   ilDc‘kt
          Number               Strout
                                                                                          As of
                                                                                             of the date you fe, the claim is: Check all that apply.
                  6tr\ SCIS                                           Lft2
                                                  1
          cit                                                State      ZIP Code          C3    Contingent
                                                                                          1::Unliquidated
          Wpo incurred the debt? Check one.                                               g Disputed
          g Debtor 1 only
          • Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
          O Debtor land Debtor 2 only                                                     O Student loans
          O At least one of the debtors and another                                       U Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
          •      Check if this claim is for a community debt
                                                                                          U Debts to pension_gr profit-sharing tan       other similar i
                                                                                                                                                       d bts
          Is the claim subject to offset?                                                 VOther. SpeciNa
                                                                                                      V MC%                        k<er
                                                                                                                                    ecov
          •      No
                 Yes            .  k    Kew°, cot s             utatt car                \ 33
                                         alickk             54,rct (‘Ce,
                          ccq-
                                                Cerv (e 5                                 Last 4 digits of account number     a 3 3 I                    Li
                               C- fv\Okrl<
          Nonpnonty creditors Name
                                                                                          When was the debt incurred?         3 •111*a o
              ?       0    . S0 X.             11
          Number             Street
                                         Ng' 62 \ O-fl
                                                                                          As of the date you file, the claim is: Check all that apply.
            0 61ka \I\ a
          City                                               State          Z1P Code      O Contingent
                                                                                          U Unliquidated
          if
          Wh incurred the debt? Check one.                                                U Disputed
                 Debtor 1 only
          •      Debtor 2 only                                                            Tre of NONPRIORITY unsecured claim:
                                                                                          v
          C:1 Debtor land Debtor 2 only                                                         Student loans
          •      At least one of the debtors and another                                  LIObligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
          O Check if this claim is for a community debt
                                                                                          O Debts to pension or profit-sharing plans, and other similar debts
          Is heclaim subject to offset?                                                   U Other. Specify
                 No
          U Yes


1
1 OL\I
                                                                                          Last 4 digits of account number    3 1 c-1
            \ASI b(V\
          Nonprioray Ctodna's Name 01 Lick             .‘                                                                      -k 1aoa..4
              ? .o ‘.60x                                                                  When was the debt incurred?       311-
                                                                                          As of the date you file, the claim is: Check at that apply.
          Nu21 esVe,r                                   44 1 °1 - 9e1
          City                                               Stale          ZIP Code            Contingent
                                                                                                Unliguidated
         W o incurred the debt? Check one
         4                                                                                LI    Disputed
                 Debtor 1 only
          •      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
          O Debtor land Debtor 2 only                                                     O Student loans
          O At least one of the debtors and another                                       O Obligations arising out of a separation agreement Of divorce that
                                                                                             you did not report as priority claims
          U Check if this claim Is for a community debt
                                                                                          O Debts to pension or profit-sharing plar, aid other similar debts
                 Ne claim subject to offset?                                              dother. Specify \((j E•j(TV'ecS C\iNeCK                       oNitaAcoopm
          y
          •
                  o
                 Yes




    Official Form 106E/F                                         Schedule EIF: Creditors Who Have Unsecured Claims                                              page Ci of \
               20-35476-cgm                           Doc 1        Filed 04/15/20            Entered 04/16/20 13:01:16                          Main Document
    Debtor 1            4   3(e.Ad4NA IA;cino‘e\ se.kieok
                                                      Pg 32 of 70                                                   Case number orknowiii
                       Fist MaSt          11,11,Jic ^Jan,          L2is



    Part 2:          Your NONPRIORITY Unsecured Claims                            — Continuation Page


    After listing any entries on this page, number them beginning with 44 followed by 4.5, and so forth.                                                                 Total claim



•
             LtL                   p\-k           SaCCeAl                 Tke,                  Last 4 digits of account number             I
                                                                                                                                                — —
         NonprioritCrcditors Name
                                                                                                When was the debt incurred?          b134a.ok                  kR1).0 Ii
         Number
                C\          \tio,t'er
                             slt,c.(K                           \ oo                            As of the date you file, the claim is: Check at that apply.

         City                                                   State         ZIP Code          DI Contingent
                                                                                                     Unliguidated
         Vilto
         , i incurred the debt? Check one.                                                      ▪    Disputed
                Debtor 1 only
         O Debtor 2 only                                                                        Type of NONPRIORITY unsecured claim:
         • Debtor 1 and Debtor 2 only                                                           O Student loans
         •      At least one of the debtors and another                                         O Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
         O Check if this claim is for a community debt
                                                                                                Ejl Debts to pension or profit-sh ing plays, and other similar debts
         Is the claim subject to offset?                                                        dOther. Spectfy       A\ke             s'ettAri over?Apvitfir
                No
                Ys                     r 5 vaLat ion ,accocotini
                                   ).0 11       6                                                   A.° tak li7c) Earl\ ilf14. 5kOkktAt            eAt                 1'4.011 ;or
                            `IS. 41 hokkcS letcation Cr.o rokl                                             p‘of)
              1.10,qier\-1"                                                                     Last 4 digits of account number         oi                              s yil5)9.).5
         Nangnority Creditor's Name ct              3 5     .                                                                                      a.0 1-1
                                                                                                When was the debt incurred?             St D.
          ?, 0. S?)ox
                 Street
         V,,trAk4el - 5Acre, ,                                    1'3-1-13           - (35      As of the date you file, the claim is: Check all that apply.

         City                                                   State         ZIP Code          O Contingent
                                                                                                •    Unliguidated
                o incurred the debt? Check one.                                                 O Disputed
         W1Debtor 1 only
         •      Debtor 2 only                                                                   Tje of NONPRIORITY unsecured claim:
         O Debtor 1 and Debtor 2 only                                                                Student loans
         CI At least one of the debtors and another                                             U Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
         O Check if this claim is for a community debt
                                                                                                O Debts to pension or profit-sharing plans, and other similar debts
         Is      e claim subject to offset?                                                     CI Other. Specify
                No
         O Yes


                                                                                                                                                                        $ 15.1C0
             'RANI?ot\                           \IAA ce                                                                 u t number         3
         NonpriorityPeditor's Name_ cot 50                                                        5Vt:s co. c
                                                                                                r41,icc                                         Q k-oitallaskk
                                                                                                When was the debt incurred?
          ? .     O.                                                                                                                                   9.0
         Number
                                                                                                As of the date you file, the claim is: Check all that apply.
                            ‘oS
                              ATTe&       NE 63'19c -09      5°
                                                       ZIP Code
         City                                    State                                          O Contingent
                                                                                                •    Unliquidated
         i
         W iO incurred the debt? Check one                                                      O Disputed
                Debtor 1 only
         O Debtor 2 only                                                                        Type of NONPRIORITY unsecured claim:
         O Debtor 1 and Debtor 2 only                                                           •    Student loans
         L7 At least one of the debtors and another                                             U Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
         CI Check if this claim is for a community debt
                                                                                                0Deb ts to pension r profit-sh rig p nsiand /her similar debts
         Is          claim subject to offset?                                                   d    Other. Specify   tie                   bo 0,N cc
                No
         O Yes




Official Form 106FJF                                                    Schedule EIF: Creditors Who Have Unsecured Claims                                                page of 12
    20-35476-cgm Doc 1 Filed 04/15/20 Entered 04/16/20 13:01:16                                                                         Main Document
 Debtor,.cenokan
       ,              461           Pg 33 of 70
                                   MLIEI:c Wale
                                                  Case number   e\
                                                         Las: %V'
                                                                            eAl                                        ((fknown)




 Part 2:          Your PIONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim




       ?%           1\           cra                           14C8
                                                                                      Last 4 digits of account number IC\ CI\                -2)
                                                  &
      Nonpnont Creditors Name, 6000
       ?.0. Box                                                                       When was the debt incurred?           Member 5:Ace
       or \,,,A
      Number

                                 I Ft 3')jci
                                                                                      As of the date you file, the claim is: Check all that apply. CA 0
                                                                - 0 "4
                                                                     ZIP Code
                                                                                                                                                                t'91;11,31
      City                                            State                           O     Contingent
                                                                                      •     Unliquidated
      Who incurred the debt? Check one.                                               CI    Disputed
      NI/Debtor 1 only
      O Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      0 Debtor land Debtor 2 only                                                     CI    Student loans
      CI At least one of the debtors and another                                      CI    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                      C] Debts to pension or profit-Aaring plans,pnd other similar debts
      Is he claim subject to offset?                                                  Sf Other. Specify CCeOti                     rot 5
             No
      LI     Yes




4.4    g     .e.coqt ri Centers* ei A Me r ; cok
                                                                                      Last 4 digits of account number -         1 3 c1          17 1             $   \ •Cit

      NenPrrontY Creditors Name
                                                                                      When was the debt incurred?               a. 19      '10t.        k\c‘k10').0
       ?.o. Box P..3 ti
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       Aickcv;ke, 1                      N'j                  OW
      City                                            State          ZIP Code         C3    Contingent
                                                                                            Unliquidated
      W
      sr incurred the debt? Check one.                                                      Disputed
             Debtor 1only
      O Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      O Debtor land Debtor 2 only                                                     O     Student loans
      0 At least one of the debtors and another                                       CI Obligations arising out of a separation agreement or divorce that

      0 Check if this claim is for a community debt
      Is          claim subject to offset?
                                                                                      a   you did not report as priority claims
                                                                                            Debts to pension or prA-sharip gpilanst,tancl%tier qimilar debts
                                                                                            Other. Specify   Kea,           k 110               wAnvtatc1)

      dY-                    Qa          ItAN co, re Olq°"(                                                                                                             4c etc
                                                                                      WkikeA                 \ A1/4^66kCe - octoca ktivkber ID                    $01.110%J.I.)
                                                                                      Last 4 digits of account number .2)          1 5             4(01
       kC°Verl CeAker 5                                   AtiAe r; Cilt a4C.P
      Nonpnority Creditors Mime
                                                                                      When was the debt incurred?           alk0,01.A -               I\   t o loIo
       ?. 0 • gOX                a.311
                                                                                      As of the date you file, the claim is: Check all that apply.
      "11City4bftoc5Stritle ,                     kk SO ;.
                                                      State          ZIP Code         1‘ Contingent      on ceoe,;rk                6I\k     p rA,     g6p,
                                                                                      •     Unliquidated
      Wjto incurred the debt? Check one.                                              41 Disputed
             Debtor 1 only
      O Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      O Debtor land Debtor 2 only                                                     O     Student loans
      0 At least one of the debtors and another                                       O     Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      CI Check if this claim Is for a community debt
                                                                                      0/Debts to pension or prpt-shirinq plaff., and other similar debts
      Is the claim subject to offset?                                                 4,1   Other. Specify   rt\e.   catk bitt5


             Yes Vkailre4 ectlk4AcAre - 0 )(lord


Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 1\ of   OS'
                20-35476-cgm                   Doc 1           Filed 04/15/20 Entered 04/16/20 13:01:16                                Main Document
     Debtor 1              Ce.ndod\      tsivtclAAtA t -eAl                 Pg 34 of 70   Case number (.r know
                                 Meklie Name       lav. Name


      Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim


     1)t
               SoF\                                cor? •                               Last 4 digits of account number
           Nonpriooty Creditor's Name          r
                                                                                        When was the debt incurred?            0   3
              .0
           Number
                        404 13911
                                                                                        As of the date you file, the claim is: Check all that apply.
                            ?eet 'rX             5 31 -               ZIP Code
           City                                             State                       O Contingent
                                                                                        O Untiguidated
           WIo incurred the debt? Check one.                                            O Disputed
                  Debtor 1 only
           O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
           D Debtor 1 and Debtor 2 only                                                 O Student loans
           O At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
           O Check if this claim is for a community debt
                                                                                        0, Debts to pensiowir profit-sharino p14ns, and other similar debts
           I;( e claim subject to offset?                                               14 Other. Specify V e SOINCO 1 0 a (\ 5
                  No
           O Yes




            Co              Le,rcAaCO 11) •                                             Last 4 digits of account number

           NonPrIontY Creditors Name                                                                                                           0 k
                                                                                        When was the debt incurred? 1\ \
             ri ° '
           Nr;,         ti cI X.     iVi
                                      -  a Cti
                            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
           ?y6k,\.Ct_c                         5 313 —              VA1
                                                    State            ZIP Code           O Contingent
                                                                                        •    Unliguidated
           Wjao incurred the debt? Check one.                                           •    Disputed
                  Debtor 1 only
           O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
           •      Debtor 1 and Debtor 2 only                                            O Student loans
           •      At least one of the debtors and another                               O Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
           O Check if this claim is for a community debt
                                                                                        0 Debts to pensioz or profit-sharing plans. and other similar debts
           Is
           li e claim       subject to offset?                                               Other. Specify   Vet s *          \o         S'
                  No
           U Yes


4,             SA . Lu0k,ts Cor6v4aq k-\05(ct-cd                                        Last 4 digits of account number C‘               1
                                                                                                                                                                 $ ;5.00


           Nonpoonly Creditor's Name
                                                                                        When was the debt incurred?         411 I ao - 6121100
            10
           Number
                        DtAbois
                         Street
                                trett
                                                                                        As of the date you file, the claim is: Check all that apply.
                                                                      °
           CIty                                             State     ZIP Code          O Contingent
                                                                                        O Unliguidated
           Vlo incurred the debt? Check one.                                            O Disputed
                  Debtor 1 only
           •      Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
           Cl Debtor land Debtor 2 only                                                 CI   Student loans
           •      Al least one of the debtors and another                               Ca   Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
           O Check if this claim is for a community debt
                                                                                             Debts to pensionnir profpharing pWs,.apf Ter similar debts
           Is the claim subject to offset?                                              U/Other. Specify         PR tatCo‘k        b% kt


           aN:s                           e qk care - )4. oraf

 Official Form 106E/F                                           Schedule ET: Creditors Who Have Unsecured Claims                                                 pageaof
               20-35476-cgm                 Doc 1         Filed 04/15/20 Entered 04/16/20 13:01:16                                     Main Document
    Debtor 1            c6ce,nd,Ok.n tik clot e‘
                        4

                                    kAdde Name
                                                                 f&eAitot
                                                          Lat.: Nall,
                                                                       Pg 35 of 70   Case number ork....,,)



     Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page



     After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim



-3L1 -5'kutaio Smi\e5
1                                                                                                                                                               $
             Pirti M
          NonPnor Creditors Name
                                                                                        Last 4 digits of account number

                                                                                                                             a \ 1)9            a•O 19,
             441 Dr6(0 1k reet
                                                                                        When was the debt incurred?                         1




                                    221 cl, —        3                                  As of the date you file, the claim is: Check at that apply.

          City
                     kStreleNit 6°1 State   ZJP Code                                    LI Contingent
                                                                                        •   Unliguiriated


          7        incurred the debt? Check one.
                 Debtor 1 only
          LI Debtor 2 only
                                                                                        O Disputed

                                                                                        Type of NONPRIORITY unsecured claim:
          O Debtor land Debtor 2 only                                                   LI Student loans
          O At least one of the debtors and another                                     LI Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
          O Check if this claim is for a community debt
                                                                                        Cl/Debts to pensiorlir proft -sharingiplays, ap0 other similar debts
          Is the claim subject to offset?                                               ell Other. Specify rxt aicat bilis

                       UMice.AvkIkk‘care- 0%.1tra 1)ettkoil
          N                           1
                                      12)GtA\#C        ANtAle) A
                                                                                        Last 4 digits of account number            9
                                                                                        When was the debt incurred?
              °I    ort X
               ;P:7•Tr5 s Na     t ° ° \3


              rrkAAstroleto
          Nu6be                    FL- 3)216 -0013                                      As of the date you file, the claim is: Check all that apply.

          City                                         State            ZIP Code            Contingent

          W
          9Iro incurred the debt? Check one.
                                                                                   v....44Unliguidated
                                                                                        O Disputed
                 Debtor I only
          LI Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
          O Debtor 1 and Debtor 2 only                                                  O Student loans
          LI At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
          •      Check if this claim is for a community debt
                                                                                          Debts to pension,pr profiisppring plans.lind other similar debts


          Zr
          •
                  e claim subject to offset?
                 No
                 Yes
                                                                                            Other. Specify (-• te.I         CA raS




           cf A chr 0 n %artk.                                                                                                                                  $Z1-154,141
           Samna f.e1v41.Uc V;56%                                                       Last 4 digits of account number       2   4
          Nooprionty Creditors Name
                                                                                        When was the debt incurred?
           ?•°•OX Ck4,00\-1
          Nufltb                                                                                                                                       6ivx r
                                    L.. 3D. 8,14. - 0 0 ‘1                              As of the date you file, the claim is: Check all that apply.

          City                                         State            ZIP Code        O Contingent
                                                                                        CI Unliguidated
                   incurred the debt? Check one.                                        O Disputed
                 Debtor I only
          •      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
          LI Debtor 1 and Debtor 2 only                                                 CI Student loans
          LI At least one of the debtors and another                                    [LI Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
          •      Check if this claim is for a community debt
                                                                                        0/ Debts to pension or panntiaring plansjand other similar debts
          Is he claim subject to offset?                                                NI Other. Specify C(eaiT           cdartii,S
          '0 No
          O Yes




    Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   page of
            20-35476-cgm                    Doc 1         Filed 04/15/20            Entered 04/16/20 13:01:16                        Main Document
 Debtor 1              (4,6 A6i .           rsivtclAotel 'W..1Pg
                                                               cot36 of 70                                  Case number or
                   F   %MCC         Mdlite Name           Last Noire




 Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Total claim

         51A croAl $oknK
1)1                                                                                                                               S 3 11                            810.93'
         Lovsit% Ada 40- 414.. Ca cot                                                   Last 4 digits of account number C°1                                     $
      Nonprionty Creditors Name
                                                                                        When was the debt incurred?
                             5 3 oct t
      Number         Street
       ktkadiA-A. ‘A 3°353- o1-                                                         As of the date you file, the claim is: Check all that apply.

      City                             State ZIP Code
                                                                                        4/Contingent
                                                                                        OrUnliquidated
          r incurred the debt? Check one.                                               O Disputed
      Zi Debtor 1 only
      U Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      U Debtor land Debtor 2 only                                                       O Student loans
      0      At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                        Opebts to pension or profitistitring plans, lid other similar debts

      r
      CI
              e claim subject to offset?
             No
             Yes
                                                                                        Orr Other. Specify    Cr ea .-‘      car gaS


)8
1
       \ttes'\c-IneSer ri\ed,:cAl cenier                                                Last 4 digits of account number       56
      Nonpnonty Creditors Name
                                                                                        When was the debt incurred?
                                                                                                                                         aotck
       ?.0. 30x 5 0;S    oOo‘1.0
      Number Street.
       Ntsiq         GT 0 ‘,0 SO - c015                                                 As of the date you file, the claim is: Check all that apply.

      City                                             State           ZIP Code         D Contingent
                                                                                        •    Unliquidated
      W o incurred the debt? Check one.
      j                                                                                 D Disputed
             Debtor 1 only
      0 Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      U Debtor land Debtor 2 only                                                       CI   Student loans
      LI At least one of the debtors and another                                        U Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      LI Check if this claim is for a community debt
                                                                                          Debts to pensionAr prolt;sharinti            lsimilar debts
                                                                                                                                      id
      Is the claim subject to offset?                                                        Other. Specify   mtatca%             ikt

              :s                a    vl&A,(0,core- o)qorid
El                                                                                                                                                              s 1.1(Q Lt
         -ht. \iome.
      "\Nonpriority             Detet Constoiter cre.kik card                           Last 4 digits of account number I (       A0         i.

                    Creditors Name                                                                                                                            -4t-tAttco-401—
                                                                                        When was the debt incurred?
        ‘kot•te Vietev Cre6i;t erce.5
      Number           StrecA
                                                                                        As of the date you file, the claim is: Check all that apply.
      ?":"5"     C 00 k ° t °
      LState                                                     10ZIP Code         0   U     ontingent
            • vosv,le,,
                 •k     K't yolcio-                                               C6sNowkintiquidated
      Who incurred the debt? Check one.                                                 •    Disputed
      le Debtor 1 only
      1:3    Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      •      Debtor land Debtor 2 only                                                  O Student loans
      0      At least one of the debtors and another
                                                                                        O Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                          Debts to pension or profipsljaring plansend other similar debts
      Istr claim subject to offset?                                                     2    Other. Specify Cred" jt GAr aS
             No
      U Yes




Official Form 106E/F                                       Schedule EIF: Creditors Who Have Unsecured Claims                                                    page_of_
                                                                                                                                                                    Ili
            20-35476-cgm                     Doc 1         Filed 04/15/20 Entered 04/16/20 13:01:16                                    Main Document
 Debtor 1                rejvick A IA i c\IN
                                    M:011c
                                                                    se \\]
                                                                Niefre
                                                                        Pg 37 of 70   Case number v



  Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



001         C5?t% rikv"
                                                                                                                      6-0 1 - 0
                                                                                        Last 4 digits of account number                                              SR.`rj
       Nonpriok Creditors Name
                                                                                        When was the debt incurred? 3   vYko -                             la oao
                                  10 3O
                                                                                                                             p .0 -511 )' o.o
                                                                                                                          4 13-01
                                                                                        As of the date you file, the claim is: heck all that apply.
       11.11;r6ketlree71 rl,‘iet
       City
                                              PA 1'1
                                                   State
                                                                031.10
                                                       k,-16ZIP Code                    0/ Contingent
                                                                                       11111AUnligurdated
       Jo incurred the debt? Check one.
       W                                                                                O   Disputed
              Debtor 1 only
       O Debtor 2 only                                                                  Type of NONPRIORITY unsecured Claim:
       LI Debtor land Debtor 2 only                                                     •   Student loans
       O At least one of the debtors and another                                        •   Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                        U   Debts to pension fir Vit-sharini.plans, and other similar debts
       Is          claim subject to offset?                                             dOther. Specify      IA    tri‘e.-1,
              No
       •      Yes



 '91                                                                                144Last 4 digits of account number
                                    bce„S\oW ' t-Cien‘ta1
       Nonpnonty Creditors 4ttte
                                                                                        When was the debt incurred? (7                       0 \
                           kkj-e. niorth
                           lk 0
       Numbet    , treat                                                                As of the date you file, the claim is: Check all that apply.
        ?okaLkeSie /41 114,0l
         w                                   State ZIP Cocrak                               Contingent
        so, t‘ behali                         R.Yeattn
             incurred the debt'? Cffeck one.                                               'Disputed
                                                                                        F15( Disputed
              Debtor 1 only
       U Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       O Debtor land Debtor 2 only                                                      O   Student loans
       •      At least one of the debtors and another                                   D   Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       •      Check if this Claim is for a community debt
                                                                                            Debts to pension or profit-sharingir. all other similaL
       Is the claim subject to offset?                                                  E
                                                                                        li/Other. Specify MO          r                          cc             4
ibf• (Kw ci-k;                                          cced;t caret 3133
      bd Yes
             cctr                              I Asurance
                                                                                        Last 4 digits of account number
       Nonpriority Creditors Name
                                                                                        When was the debt incurred?

       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.

       City                                             State            ZIP Code       U   Contingent
                                                                                        1:1 Unliguidated
       Who incurred the debt? Check one.                                                U   Disputed
       O Debtor 1 only
       D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       O Debtor land Debtor 2 only                                                      O   Student loans
       •      At least one of the debtors and another                                       Obligations arising out of a separation agreement or divorce that
                                                                                        •
                                                                                            you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                        •   Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  O   Other. Specify
       D No
       O Yes




 Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                          l Sof
                                                                                                                                                                    page
           20-35476-cgm                Doc 1         Filed 04/15/20            Entered 04/16/20 13:01:16                            Main Document
Debtor 1                   e,(N a a n Mic6ikt\ F•t\lea
                                                   Pg 38 of 70                                       Case number (irk/7,...,0
                  SS: NMI,      Mxhre Name           Las: Male


 Part 3:        List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

       5\tArA NSSoctoteS \ A c •                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                  goic 1 5).6                                               Line      •    of (Check one): U      Part 1: Creditors with Priority Unsecured Claims


                               PE Ic1114-15').L,
      Number                                                                                                 tilPart 2: Creditors with Nonpriority Unsecured Claims

       14emokr                                                              Last 4 digits of account number          6 _2       5
      City                                   State               ZIP Cade

                           A5SocioAec tx c.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

          v.0.                   clb                                        Line   •4      of (Check one): GliPart 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                  g Part 2: Creditors with Nonpriority Unsecured
          OtWair                DE 0,114 -15 D,6                            Claims


      Crly                                   State               ZIP Code
                                                                            Last 4 digits of account number         k35
       c- irctsource AciVaA1-40 1 LLC                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name


         %rrNt w eecis sokerk
     ?°,,5            St
                                                                            Line VI of (Check one): CI Part 1: Creditors with Priority Unsecured Claims
                                                                                                                  Part 2: Creditors with Nonpriority Unsecured
      fkmherst    11-tl,                                                    Claims

      Crty                                   State               ZIP Code
                                                                            Last 4 digits of account number          TI 6 "XS
       1\101)6 ° AW .4 (Ae           Cr e C(*
                                            tkl                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                               \c\ 30                                       Line 11   •3   of (Check one): Zliart 1: Creditors with Priority Unsecured Claims
                                                                                                             12( Part 2: Creditors with Nonpriority Unsecured
       w ; mit+11--int DI. ‘93'50-5130                                      Claims

                                                                            Last 4 digits of account number C\             2 '2)
      Crty                                   State               ZIP Code


      \\takktNcare ge,leAue izec 04 el 4_64? On which entry in Part 1 or Part 2 did you list the original creditor?
      Name
                                                                                    )..\
     i
     ).0. 0X, 59 °6                                                         Lineli •     of (Check one):          Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                      Part 2: Creditors with Nonpriority Unsecured
      C;        C I Akai \        OA 4'13-1°t4                              Claims

                                                                            Last 4 digits of account number                 5 4,
                                             State               ZIP Code


      IcanSworld \(Sterv‘S
      Name
                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?


      coo                              Dr. t c i4- 9?                       Lineli';'/Of (Check one):        Li Part 1: Creditors with Priority Unsecured Claims
                                                                                                                  Part 2: Creditors with Nonpriority Unsecured
      Nrb        sosti et \SC .).6                                          Claims

      vviltn:Al,tort PE tl2co-s5o                                           Last 4 digits of account number CI1 \                    6
      CrtY                                   State               ZIP Code

                                  Rese\O'ton5 ,If‘c
      N g.eak 'CI
          ame
                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?

       v.o. tox, S61/ 0 .--1                                                Line L ‘'      of (Check one): U fart 1: Creditors with Priority Unsecured Claims

      Niabe:Aa, ;re: T                   cSS4— 60)-1                        Claims
                                                                                                              ;Of Part 2: Creditors with Nonpriority Unsecured



      City                                   State               ZIP Code
                                                                            Last 4 digits of account number               $°    5

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  page/ ("of 2
            20-35476-cgm Doc 1 Filed 04/15/20 Entered 04/16/20 13:01:16                                                                Main Document
 Debtor 1       V,Qnol‘An NVidnateA Re \ eokPg 39 of 70   Case number orkno,,,)
                    1-1ht Nan,        MAld,                Les: Nat,


 Part 3:           List Others to Be Notified About a Debt That You Already Listed

 s. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

       siZeck                         gesolukion5, I Ac.                             On which entry in Part 1 or Part 2 did you list the original creditor?
      NamC
          .0 .'                      46 o --I                                        Line1i  of (Check one): U Part 1: Creditors with Priority Unsecured Claims
                                                                                           3.1
      N   um ber                                                                                                     EiPart 2: Creditors with Nonpriority Unsecured Claims
       Doti\k6t 7t                T%          5356- 6, 6'):1                         Last 4 digits of account number      30
      City                                        State                ZIP Code


                            LLC                                                       On which
                                                                                         which entry in Part 1 or Part 2 did you list the original creditor?
       LAINV
      Name

       tAilikea s,C.\\0-;on ?)L.tteaiit                                              Line       of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
                                                                                               31
           er       reet                                                                                                Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims
        ? .° • ?, a)C \\AL
               Ctutiee                         1-1 3531                              Last 4 digits of account number 3 1) 6
      City                                         State               ZIP Code


       cAitAt Serv iceS, 14c                                                          On which entry in Part 101 Part 2 did you list the original creditor?
      Name

                                                                                     Line 4 .7)hof (Check one): D Part 1: Creditors with Priority Unsecured Claims
                          kkA ri ."1.c\Amektt
      Number                                                                                                         d Part 2: Creditors with Nonpriority Unsecured
                    ckrrAeS,                  ikko 633 01- 9 /)`11                    Claims

                                                                                     Last 4 digits of account number            tv
      CrrY                                         State               ZIP Cod(

       pAi4tat\61                    ("edit Manci#emenfi                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       ?.°•°X 3°1°3°                                                                 Line11.31of (Check one): D           art 1: Creditors with Priority Unsecured Claims
                                                                                                                     si
                         'lt5
       Number            Street                                                                                       Part 2: Creditors with Nonpriority Unsecured .
          —   er     A      e.   e              A 90636 -1030                         Claims

                                                                                                    aeCi it C4 CI                    0 1 tAa
                                                                                                                                          °1\11
                                                                                                                                              1611
                                                                                                                                              0‘1 .4
                                                                                                                                                   t4At
                                                                                                                                                     il6kAi
                                                                                                                                                          Cirte
                                                                                                                                                              !C:i
                                                                                                                                                                 r Mi
                                                                                     Last 4 digits of account number
      City                                         State               ZIP Code                       I.                                     AlAWDer RiikfteViA )
      Comr4ter Credit'1       i i tic •                                              On which entry in Part 101 Part 2 did you list the original creditor?
      Ntilk ife. Dtpt. 003393                                                         . e
                        IA ;It goexo{ 1 i). O.14,14                               5).31     4.32
                                                                                                   of (Check one):   CI Part 1: Creditors with Priority Unsecured Claims
      1.4     w.
                                                                                                                       "Part 2: Creditors with Nonpriority Unsecured
          ifl;A5ton - CciteA l NiC                                                    Claims


      City
                                              a•-i ‘1, 3 - 5;33
                                                   State               ZIP Code
                                                                                     Last 4 digits of account number r          6 1 Ot
                                                                                     On which entry in Part 101 Part 2 did you list the original creditor?
      Name

                                                                                     Line          of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number             Street                                                                                      0 Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                     Last 4 digits of account number -
      City                                         State               ZIP Code


                                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                     Line          of (Check one): (3 Part 1: Creditors with Priority Unsecured Claims
      Number             Street
                                                                                                                        Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


      City                                        State                ZIP Code
                                                                                     Last 4 digits of account number


Official Forrn 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                  page_of_
                                                                                                                                                                    ll      13
           20-35476-cgm            Doc 1         Filed 04/15/20 Entered 04/16/20 13:01:16                      Main Document
Debtor 1
               R)ctiNacko v\;c.v,Aet                     e\ Pgeik40 of 70   Case number (,rk..-.)
               rs: Name     Mlide Name           Las: Name         I




Part 4:     Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                     Total claim


               6a. Domestic pupport obligatons                                 6a.        0
Total claims
from Part 1               \1111a                Art.A
               6b Taxes and cerm-n ot er debtS you owe th
                  government wk ;\,           \\                       6h, .s   59,.90
               6c Claims for death or perconal injury while you were
                                                                     "
                                                                     " liLija6a0
                    intoxicated                                                Gc.

               6d. Other. Add all other priority unsecured claims.
                   Write that amount here.                                     6d. + $




               6e. Total. Add lines 6a through 6d.                             6e.   $        53c\ .clo


                                                                                     Total claim


Total claims
               6f. Student loans                                               6f.    $
from Part 2
               6g. Obligations arising out of a separation agreement
                   or divorce that you did not report as priority
                   claims                                                      6g. $ o
               6h. Debts to pension or profit-sharing plans, and other
                   similar debts                                               6h. $ 30151c1,60
               6i. Other. Add all other nonpriority unsecured claims.
                   Write that amount here.                                     Si.



               6j. Total. Add lines 6f through Si.                             6j.                 \cl.




Official Form 106EfF                                 Schedule EIF: Creditors Who Have Unsecured Claims                                page lot \
               20-35476-cgm             Doc 1           Filed 04/15/20 Entered 04/16/20 13:01:16                            Main Document
                                                                     Pg 41 of 70
 Fill in this information to identify your case:


 Debtor             8c-e,A dOk4 rAiejt,o,eA
                    First Name                 Middle Name
                                                                Keki eAlast Name

 Debtor 2
 (Spouse If filing) First Name                 Middle Name             L0t Na


 United States Bankruptcy Court for the: SS   tAlc‘.1trA District of 14 e \Ai °for   k
 Case number
  (If known)                                                                                                                             0 Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


    d ou have any executory contracts or unexpired leases?
 1. Doy
             No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      CI     Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106NB).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                                State what the contract or lease is for


2.1
      Name

      Number           Street

      City                               State       ZIP Code

2.2
      Name

      Number           Street

      City                               State       ZIP Code
2.3
      Name

      Number           Street

      City                               State       ZIP Code
2.4
      Name

      Number           Street

      City                               State       ZIP Code

2.5
      Name

      Number           Street

      City                               State       ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of
             20-35476-cgm                     Doc 1           Filed 04/15/20 Entered 04/16/20 13:01:16                                  Main Document
                                                                           Pg 42 of 70
 Fill in this information to identify your case:

 Debtor,              BrenolAA
                      First Name
                                                       c-1/1a6
                                                     Middle Name                    LSI Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                    Last Name


 United States Bankruptcy Court for the: 506trit                   District of   New '/r K_
 Case number
  If known)
                                                                                                                                                       D Check if this is an
                                                                                                                                                          amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      0 )10
         'Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    sAri
      z na,
         o California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           CI    No
                 Yes. In which community state or territory did you live?                                    . Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent



                  Number             Street



                  City                                             State                         ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 1060), Schedule E/F (Official Form 106EJF), or Schedule G (Official Form 106G). Use Schedule D,
    Schedule E/F, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                                     Check all schedules that apply:
3.1         f(oberi- We/4e\ Ke-tieot                                                                                 Li/Schedule D, line
         Name

            \ 5 So‘Atk. pike “er
                            sirz
                                                             Avenue                                                 N4 Schedule E/F, line Lt ti
         Nur
          \rsi
            (i be r                                                                                                  U Schedule G, line
                                                                                                0-
         City
                                   1-04                               State                       ZIP Code

3.2
                                                                                                                     U Schedule D, line
         Name
                                                                                                                     O Schedule E/F, line
         Number             Street                                                                                    O Schedule G, line

         City                                                         State                       ZIP Code

3.3
                                                                                                                     O Schedule D, line
         Name
                                                                                                                     •    Schedule EJF, line
         Number            Street                                                                                    [a   Schedule G, line

         City                                                         State                       ZIP Code



Official Form 106H                                                               Schedule H: Your Codebtors                                                 page 1 of
               20-35476-cgm           Doc 1        Filed 04/15/20 Entered 04/16/20 13:01:16                             Main Document
                                                                Pg 43 of 70
 Fill in this information to identify your case:


 Debtor 1            ?)renckokil            clA A e\    f\eAi e
                     Flits! Name          Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) Fitst Name       ci, Middle Name            Last Name


                                                                    NI0 I
 United States Bankruptcy Court for the: ")ChAk\O-4 District of NI bpi

 Case number                                                                                       Check if this is:
  (If known)
                                                                                                   0 An amended filing
                                                                                                   0 A supplement showing postpetition chapter 13
                                                                                                       income as of the following date:

Official Form 1061                                                                                     MM / DD/ YYYY

Schedule I: Your Income                                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:           Describe Employment


1. Fill in your employment
   information.                                                        Debtor 1                                    Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with                                                   0(\ itkole.t10e,
    information about additional        Employment status           Ei'Employed                                    0 Employed
    employers.                                                      C.1 Not employed r\etk                         U Not employed
                                                                                      A   ke_otve
    Include part-time, seasonal, or
    self-employed work.
    Occupation may include student
                                        Occupation                  Stoqi                    oreJ
    or homemaker, if it applies.
                                        Employer's name          --c1t\e,                  kick. Soc;e1-1
                                        Employer's address         \c\LA \146,\,-1-er                cee.
                                                                    Number                                       Number Street




                                                                  1\ Q\1\I\I°r*k     Ni         °C8
                                                                    City             State ZIP Code              City                  State ZIP Code

                                        How long employed there?           SI   nCe 0 CA ,            OO

 Part 2:           Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1         For Debtor 2 or
                                                                                                                  non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.       2.
                                                                                            $ °

 3. Estimate and list monthly overtime pay.                                           3    +$ 0                  +$


 4. Calculate gross income. Add line 2 + line 3.                                      4.         0

Official Form 1061                                             Schedule I: Your Income                                                        page 1
           20-35476-cgm                Doc 1     Filed 04/15/20 Entered 04/16/20 13:01:16                              Main Document
Debtor 1
                     ceno(An A;Lo,e.1 IKel.(col               Pg 44 of 70
                                                                                               Case number
               F,rst Name   1.4tddle Name       ,ast Nan,:


                                                                                           For Debtor 1         For Debtor 2 or
                                                                                                                non-filing spouse

   Copy line 4 here                                                              4 4.      $       °               $

5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                              5a.    $
    5b. Mandatory contributions for retirement plans                                5b.    $         0             $
    5c. Voluntary contributions for retirement plans                                5c.    $        0              $
    5d. Required repayments of retirement fund loans                                5d.    $        0              $
    5e. Insurance                                                                   5e.    $         0             $
    5f. Domestic support obligations                                                5f.    $         0             $
                                                                                           $         0             $
    5g. Union dues                                                                  5g.
    5h. Other deductions. Specify:                                                  5h. +5           0         +$

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.     6.     $        0              $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.              7              0


 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total
         monthly net income.                                                        8a.
     8b. Interest and dividends                                                     8b.    $         0
     Sc. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce                       0
         settlement, and property settlement.                                  8c.
                                                                                    8d.    $        0
     8d. Unemployment compensation
     8e. Social Security                                                            8e.    $        0

     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  8f.     $

     8g. Pension or retirement income                                               8g.    5        0

     8h. Other monthly income. Specify:                                             8h. +$          0            +s

 9. Add all other income. Add lines 8a + 8b + Sc + 8d + 8e + 8f +8g + 8h.           9.              0

10 Calculate monthly income. Add line 7 + line 9.
                                                                                                                                        $
                                                                                                                                              0.00
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.

11 State all other regular contributions to the expenses that you list in Schedule J
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
   friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                      1l.+ $
                                                                                                                                               0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies            12.
                                                                                                                                        Combined
                                                                                                                                        monthly income
     dou expect an increase or decrease within the year after you file this form?
 13. Do
        No.
     GI    Yes. Explain:


Official Form 1061                                            Schedule I: Your Income                                                       page 2
                20-35476-cgm           Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                             Main Document
                                                                   Pg 45 of 70
   Fill in this information to identify your case:

   Debtor 1           $ce..1,010,/, Nvk 6note1                        Last Name                      Check if this is:
                      Fast Name              Mtddie Name

   Debtor 2                                                                                            1 An amended filing
   (Spouse, if filing) Fast Name             !Addle Name              Last Name
                                                                                                     U A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the; s °I4 \4444 District of   NeW10                              expenses as of the following date:

   Case number                                                                                           MM I DD/ YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                          12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:           Describe Your Household

 1. Is is a joint case?

         No. Go to line 2.
         Yes. Does Debtor 2 live in a separate household?

                O N
                • Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                    No                                 Dependent's relationship to              Dependent's   Does dependent live
    Do not list Debtor 1 and               0 Yes. Fill out this information for   Debtor 1 or Debtor 2                     age           with you?
    Debtor 2.                                 each dependent
                                                                                                                                         U No
    Do not state the dependents'
                                                                                                                                         O Yes
    names.
                                                                                                                                         U No
                                                                                                                                         • Yes
                                                                                                                                         •    No
                                                                                                                                         •    Yes
                                                                                                                                         U No
                                                                                                                                         O Yes
                                                                                                                                         D No
                                                                                                                                         • Yes

 3. Do your expenses include               IN
    expenses of people other than
    yourself and your dependents?          0 Yes


 Part 2:         Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule Your Income (Official Form 1061.)                                           Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
      any rent for the ground or lot.                                                                                4.

      If not included in line 4:
      4a.    Real estate taxes                                                                                       4a.     $

      4b.    Property, homeowner's, or renter's insurance                                                            4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.     $

      4d.     Homeowner's association or condominium dues                                                            4d.     $

Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
             20-35476-cgm                    Doc 1    Filed 04/15/20 Entered 04/16/20 13:01:16                             Main Document
                                                                   Pg 46 of 70
 Debtor 1
                 First Name
                                n ol\AIN WV14\o‘e,\
                                   Middle Name       Last Name
                                                                         \NI CO\               Case number (ffk,




                                                                                                                                Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                    5.

 6. Utilities:
      6a. Electricity, heat, natural gas C,(2,(\-vzk \      i-Lolt5o 6                                             6a.      $ ,;
                                                                                                                               - 4 •
                                                                                                                                           00
      6b. Water, sewer, garbage collection \i I
                                              ' I\                4,,siov;Aylvi w 5                                6b.      $
      6c.                     cell phone(nteme)satellite, an cable serviceswrVi
                                                                           n    ph,krA i000 0k                     6c.      $      1    3 . '11
      6d. Other. Specify:                                        43.'4             L4c‘A. ks Lti                   6c1.     $

 7. Food and housekeeping supplies c \cult                                                                         7.       $       6 .0 0
                                                            0,36(s 4-13.0°
 8. Childcare and children's education costs                                                                                $
 9. Clothing, laundry, and dry cleaning               ?0 \i,e, a?ost       5+ 7),(31() Apo(   f.    .(1,.8                  $      r) a . g4__,
10. Personal care products and services 'V $00‘c\<CIX / -V;$ "t                    \.('X                           10.      $      c'l -8 r;
11. Medical and dental expenses                                                                                    11.      $      00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                                   12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books 14 ek-             +                        13.      S                     3 5.2°

14. Charitable contributions and religious donations             ?rem;       ' wtk R`(\ A"             I,SCOr4 14.          $

15. Insurance.
                                                            C• Cli                 + I.  3. 33
                                                       *P\rioa.on ?rime 46,.LicA                   z 1)5,20
     Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                          15a.     $
      15b. Health insurance                                                                                        15b.     $
      15c. Vehicle insurance                                                                                       15c.     $
      15d. Other insurance. Specify:                                                                               15d.     $

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                     16.

17    Installment or lease payments:
                                                                                                                                   0
      17a. Car payments for Vehicle 1                                                                              17a.     S

      17b. Car payments for Vehicle 2                                                                              17b. $          0
      17c. Other. Specify:                                                                                         17c.     $       0

      17d. Other. Specify:                                                                                         17d.     $      0

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule!, Your Income (Official Form 1061).                                                18
                                                                                                                          ' $

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                      19. $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule Your Income.

      20a. Mortgages on other property                                                                             20a. $

      20b. Real estate taxes                                                                                       20b.     $

      20c. Property, homeowner's, or renter's insurance                                                            20c.
      20d. Maintenance, repair, and upkeep expenses                                                                20d. $
      20e. Homeowner's association or condominium dues                                                             20e. $



Official Form 106J                                               Schedule J: Your Expenses                                                        page 2
            20-35476-cgm             Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                                 Main Document
                                                              Pg 47 of 70

 Debtor 1                                                  M.\\I e6i                           Case number (1   k,')




21. Other. Specify:                                                                                                    21. +$


22    Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c           001.13
23. Calculate your monthly net income.
                                                                                                                                0
     23a.   Copy line 12 (your combined monthly income) from Schedule I.                                           23a.

     23b.   Copy your monthly expenses from line 22c above.                                                        23b.     $       .1 3
     23c.   Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                                 23c.




24 Do you expect an increase or decrease in your expenses within the year after you file this form?

     For example, do you expect to finish paying for your car loan within the year or do you expect your
     mortgage payment to increase or decrease because of a modification to the terms of your mortgage?



     ZI Yes.      Explain here:




Official Form 106J                                         Schedule Your Expenses                                                     page 3
             20-35476-cgm                  Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                                 Main Document
                                                                       Pg 48 of 70
RU in this information to identify your case:


Debtor 1                        Actin        clA t           'Kt \ I eat
                   I-rat Name                Makbe Name                Nall7E

Debtor 2
(Spouse, S filing) Fest slam.                Makle Nan,             Lt No'


United States Bankruptcy Court for the:   ColAern District of tsiew‘lork
Case number
(If known)
                                                                                                                                                 CI Check if this is an
                                                                                                                                                     amended filing




  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                          12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Sign Below



       s
       Di you
          e   pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

            No
       U Yes. Name of person                                                               . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                               Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




           DAW/an&
         Signature of Debtor 1                                         Signature of Debtor 2


                 0
         Date                                                          Date
                NAM,                                                            MM! DD / YYYY




  Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
              20-35476-cgm                Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                                Main Document
                                                                   Pg 49 of 70
Fill in this information to identify your case:

Debtor
                   1-,T5t NaMe
                                          iv\(.1.11,61e
                                               wide Name
                                                         1 Re.I ea
                                                                Las; Name

Debtor 2
(Spouso, if filing) Irs: Nan,                                          Last Nawe


United States Bankruptcy Court for the:   SO      rA District   ofLworK
Case number
                                                                                                                                          CI Check if this is an
 (If known)                                                                                                                                    amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                         2/15
                                                                                                                                                        1

  If you are an individual filing under chapter 7, you must fill out this form if:
  • creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Part 1:         List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 10613), fill in the
        information below.

           Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                    secures a debt?                                   as exempt on Schedule C?

         Creditors                                                                    Surrender the property.                            No
         name:
                                                                                   0 Retain the property and redeem it.                 '
                                                                                                                                        Yes
         Description of Sil'a
         property                         IJAC'eAt      31   vd .                  dRetain the property and enter into a
                                                                                      Reaffirmation Agreement.
         securing debt:
                                 ck e.3oo                                          U Retain the property and [explain]:
              '1114A1, AA             -ictAc.[,, i Co     20119
         Creditor's                                                                   Surrender the property.                         D No
         name:
                                                                                   0 Retain the property and redeem it.               LI Yes
         Description of
         property
                                                                                   0 Retain the property and enter into a
                                                                                      Reaffirmation Agreement.
         securing debt:
                                                                                   U Retain the property and [explain]:


         Creditor's                                                                LI Surrender the property.                         0 No
         name:
                                                                                   CI Retain the property and redeem it.              LI Yes
         Description of
                                                                                      Retain the property and enter into a
         property
                                                                                      Reaffirmation Agreement.
         securing debt:
                                                                                   LI Retain the property and [explain]:

         Creditors                                                                 0 Surrender the property.                          D No
         name:
                                                                                      Retain the property and redeem it.              LI Yes
         Description of
                                                                                      Retain the property and enter into a
         property
                                                                                      Reaffirmation Agreement.
         securing debt:
                                                                                      Retain the property and [explain]:



  Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
            20-35476-cgm                    Doc 1      Filed 04/15/20 Entered 04/16/20 13:01:16                     Main Document
                                                                    Pg 50 of 70
 Debtor 1
                ?)c'e,Ncian IA;                                 tj ec             Case number (If knom)
                 ast Nwi:e         Mx1dle Nan.:          Nc




  Part 2:        List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                            Will the lease be assumed?

       Lessors name:                                                                                                D No
                                                                                                                    0 Yes
       Description of leased
       property:


       Lessor's name:                                                                                               Li No

                                                                                                                      Yes
       Description of leased
       property:



       Lessor's name:                                                                                               0 No
       Description of leased                                                                                        0 Yes
       property:



       Lessor's name:                                                                                               13 No

                                                                                                                    C3 Yes
       Description of leased
       property:



       Lessor's name:                                                                                               0 No
                                                                                                                    LI Yes
       Description of leased
       property:


       Lessor's name:                                                                                               D No
                                                                                                                    D Yes
       Description of leased
       property:



       Lessor's name:                                                                                               LI No

                                                                                                                    D Yes
       Description of leased
       property:




  Part 3:        Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




       Signature of pebtor                                             Signature of Debtor 2

       Date °                                                          Date
          MM/                YYY                                              MM! DO! YYYY




Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                    page 2
                 20-35476-cgm                  Doc 1        Filed 04/15/20 Entered 04/16/20 13:01:16                          Main Document
                                                                         Pg 51 of 70
   Fill in this information to identify your case:


   Debtor 1             SI    itn ,rA micAAAeA Ft1 e 61
                        r irst Name               Mickile Name             Last Name

   Debtor 2
   (Spouse, if filing) First Name                 Mickqe Name              Last Name


   United States Bankruptcy Court for the: C04101\ District of [4 41 I0                r k<
   Case number
    (If known)                                                                                                                           U Check if this is an
                                                                                                                                            amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.



OE                 Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

             Married
        Qt(
          Not married


   2 Dujing the last 3 years, have you lived anywhere other than where you live now?

        fJ No
        CI Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                          Dates Debtor 1 Debtor 2:                                                  Dates Debtor 2
                                                                    lived there                                                               lived there


                                                                                              CI   Same as Debtor 1                          1:3   Same as Debtor 1

                                                                    From                                                                           From
                 Number               Street                                                       Number Street
                                                                    To                                                                             To




                 City                           State ZIP Code                                     City               State ZIP Code

                                                                                              CI Same as Debtor 1                           U Same as Debtor 1
                                                                  From                                                                             From
                 Number               Street                                                       Number Street
                                                                    To                                                                             To




                 City                           State ZIP Code                                     City               State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      styfes and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No
        CI   Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



   Part 2: Explain the Sources of Your Income

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
           20-35476-cgm                Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                                      Main Document
                                                                Pg 52 of 70

Debtor 1         Zce.A614A                   c\t,61e. I                                            Case number (if known)
                1rt Name        Mdde Nam           Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, induding part-time activities.
     t
     l,o are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
    Ifu

           No
     0     Yes. Fill in the details.

                                                         Debtor 1                                            Debtor 2

                                                         Sources of income          Gross income             Sources of income             Gross income
                                                         Check all that apply.      (before deductions and   Check all that apply.         (before deductions and
                                                                                    exclusions)                                            exclusions)

            From January 1 of current year until
                                                          Cawages, commissions,                               •     wages, commissions,
                                                            bonuses, tips                                           bonuses, tips
            the date you filed for bankruptcy:
                                                          O Operating a business                              CI    Operating a business


            For last calendar year:
                                                          CI  wages, commissions,                             O wages, commissions,
                                                              bonuses, tips                                     bonuses, tips
            (January 1 to December 31,                    10
                                                          7- °periling a business                             O Operating a business
                                           YYYY
                                                          felvkat     tilCo
            For the calendar year before that:            Lawages, commissions,                               • Wages, commissions,
                                                            bonuses, tips               0                       bonuses, tips
            (January 1 to December 31,      a,L7          O Operating a business                              O Operating a business
                                           YYYY




 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     U/No
     12 Yes. Fill in the details.
                                                          Debtor 1                                             DebtOr 2

                                                          Sources of income         Gross income from             Sources of income        Gross Income from
                                                          Describe below.           each source                   Describe below.          each source
                                                                                    (before deductions and                                 (before deductions and
                                                                                    exclusions)                                            exclusions)



            From January 1 of current year until
            the date you filed for bankruptcy:


                                                       ID rAtc; 'ir-.61 e
                                                        tribut.0          os .D 011 . --13
            For last calendar year:
            (January 1 to December 31,a0kCi )            8     \-43\1
                                                                    .0\c‘.          $
                                           YYYY




            For the calendar year before that:
            (January 1 to December 31,
                                           YYYY




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
           20-35476-cgm                  Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                              Main Document
                                                                     Pg 53 of 70

Debtor 1             ce nol an A s \AA                                  t t1e.c                     Case number (d knom)
               I iral rn         Mdee Neo               Last Name




 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               Incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               D No. Go to line 7.

               •     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                          total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                          child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

    1      Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               & "No. Go to line 7.

               U Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                      creditor. Do not include payments for domestic support obligations, such as child support and
                      alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of   Total amount paid         Amount you still owe   Was this payment for...
                                                                          payment


                                                                                                                                      U Mortgage
                       Creditor's Name
                                                                                                                                      U Car

                       Number Street
                                                                                                                                      D Credit card
                                                                                                                                      0 Loan repayment
                                                                                                                                      D Suppliers or vendors
                       City                 State            ZIP Code
                                                                                                                                      0 Other

                                                                                                                                         Mortgage
                       Creditor's Name
                                                                                                                                      U Car
                       Number Street
                                                                                                                                      LI Credit card
                                                                                                                                      D Loan repayment
                                                                                                                                      0 Suppliers or vendors
                                                                                                                                      U Other
                       City                 State            ZIP Code




                                                                                                                                      0 Mortgage
                       Creditor's Name
                                                                                                                                      0 car
                       Number Street
                                                                                                                                      0 Credit card
                                                                                                                                      U Loan repayment

                                                                                                                                      U Suppliers or vendors

                                                                                                                                      U Other
                       City                 State            ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 3
           20-35476-cgm                   Doc 1         Filed 04/15/20 Entered 04/16/20 13:01:16                              Main Document
                                                                     Pg 54 of 70
Debtor 1
                  ?2ceiNacAn                     i cAuttt                 eot                      Case number (,rk,,,,,,o)
                  First Name   Mictette Name           Last Name




 7 Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
   Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
   corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
   agent. including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
   such as child support and alimony.

      'No
     D Yes. List all payments to an insider.
                                                                      Dates of      Total amount      Amount you still Reason for this payment
                                                                      payment       paid              owe




           Insider's Name



           Number Street




           City                                State   ZIP Code




           Insider's Name


           Number Street




           City                                State   ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

     dNo
       Yes. List all payments that benefited an insider.
                                                                     Dates of       Total amount      Amount you still Reason for this payment
                                                                     payment        paid              owe
                                                                                                                        Include creditors name


           Insider's Name



           Number Street




           City                                State   ZIP Code




           Insiders Name



           Number Street




           City                                State   ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 4
           20-35476-cgm                 Doc 1       Filed 04/15/20 Entered 04/16/20 13:01:16                                  Main Document
                                                                 Pg 55 of 70
Debtor 1        •Srenibn
                First Name        WM Name
                                            Jule,' K41 e.61
                                                   Las Name
                                                                                                    Case number iirkriowt




  Part 4:       Identify Legal Actions, Repossessions, and Foreclosures

 9    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     .2
      and
        (  ontract disputes.

           No
     D     Yes. Fill in the details.
                                                         Nature of the case                   Court or agency                                Status of the case



                                                                                                                                             •    Pending
            Case title                                                                       Court Name
                                                                                                                                             CI   On appeal

                                                                                             Number Street                                   D    Concluded

            Case number
                                                                                             City                    State   ZIP Code



                                                                                                                                             D    Pending
            Case title                                                                       Court Name
                                                                                                                                             •    On appeal

                                                                                             Number Street                                   •    Concluded

            Case number
                                                                                             City                    State   ZIP Code


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

     d     No. Go to line 11.
           Yes. Fill in the information below.

                                                                   Describe the property                                      Date        Value of the property




                 Creditors Name



                 Number Street                                     Explain what happened

                                                                   D    Property was repossessed.
                                                                   D    Property was foreclosed.
                                                                   LI   Property was garnished.
                 City                       State ZIP Code         U    Property was attached, seized, or levied.

                                                                   Describe the property                                      Date          Value of the propertl




                 Creditors Name



                 Number Street
                                                                   Explain what happened


                                                                   •    Property was repossessed.
                                                                   O    Property was foreclosed.

                                            State ZIP Code
                                                                   D    Property was garnished.
                 City
                                                                   D    Property was attached, seized, or levied.



Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
            20-35476-cgm                   Doc 1           Filed 04/15/20 Entered 04/16/20 13:01:16                        Main Document
                                                                        Pg 56 of 70
Debtor 1           brEndan                                                                             Case number (in°
                  First Nerve          Name            Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    zunts or refuse to make a payment because you owed a debt?
    ac
           No
     LI Yes. Fill in the details.

                                                               Describe the action the creditor took                      Date action      Amount
                                                                                                                          was taken
           Creditor's Name



           Number Street




           City                           State ZIP Code       Last 4 digits of account number: XXXX—


 12 Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     criditors, a court-appointed receiver, a custodian, or another official?
           No
     0     Yes


 Part 5:          List Certain Gifts and Contributions


    j in a2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
 13.Wi
           No
     0     Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600         Describe the gifts                                         Dates you gave      Value
            per person                                                                                                    the gifts




           Person to Whom You Gave the Gift




           Number Street



           City                           State ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600          Describe the gifts                                         Dates you gave     Value
           per person                                                                                                     the gifts



           Person to Whom You Gave the Gift




           Number Street



           City                           State ZIP Code


           Person's relationship to you


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
            20-35476-cgm                     Doc 1            Filed 04/15/20 Entered 04/16/20 13:01:16                                     Main Document
                                                                           Pg 57 of 70
Debtor 1
                        ce,t\am            i\I\                e                         Case number (ff
                   First Name     Mick/to Name               Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     s'No
     CI Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                     Describe what you contributed                                         Date you        Value
            that total more than $600                                                                                                     contributed




           Charity's Name




           Number Steel



           City           State        ZIP Code




  Part 6:           List Certain Losses

 16. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     dis
     i   ster, or gambling?

           No
     C.3   Yes. Fill in the details.


            Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your    Value of property
            how the loss occurred                                                                                                         loss            lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims on line 33 of Schedule A/B: Property.




 Part 7:           List Certain Payments or Transfers
 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     dNo
     Li    Yes. Fill in the details.

                                                                     Description and value of any property transferred                    Date payment or Amount of payment
                                                                                                                                          transfer was
            Person Who Was Paid                                                                                                           made


            Number Street




            City                         State    ZIP Code


            Emaii or website address

            Person Who Made the Payment, if Not You


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
            20-35476-cgm                    Doc 1           Filed 04/15/20 Entered 04/16/20 13:01:16                                 Main Document
                                                                         Pg 58 of 70
                   1C )Cei\OAI                 NV1 COtei
Debtor 1                                                                           eg                       Case number (frk,owro
                                  Middie Name              LaSt Name




                                                                   Description and value of any property transferred                Date payment or    Amount of
                                                                                                                                    transfer was made payment


            Person Who Was Paid



            Number Street




            City                       State    ZIP Code




            Email or website address


            Person Who Made the Payment. if Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     1No
           Yes. Fill in the details.

                                                                   Description and value of any property transferred                Date payment or      Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
            Person Who Was Paid



            Number Street




            City                       State    ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     D7not include gifts and transfers that you have already listed on this statement.
           No
     0     Yes. Fill in the details.

                                                                   Description and value of property        Describe any property or payments received      Date transfer
                                                                   transferred                              or debts paid in exchange                       was made

            Person Who Received Transfer



            Number Street




            City                       State    ZIP Code


            Person's relationship to you


            Person Who Received Transfer



            Number Street




            City                       State    ZIP Code

            Person's relationship to you

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
            20-35476-cgm                    Doc 1                Filed 04/15/20 Entered 04/16/20 13:01:16                                    Main Document
                                                                              Pg 59 of 70
Debtor 1                                                                                                        Case number (iffrncvm)
                   FIrst Name     Misidie Name                  Lav




 19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
    5a1a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

                                                                      Description and value of the property transferred                                             Date transfer
                                                                                                                                                                    was made



           Name of trust




 Part 8:        List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units
 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
    abrtierage houses, pension funds, cooperatives, associations, and other financial institutions.
       z o
     12
     1.    Yes. Fill in the details.
                                                                      Last 4 digits of account number     Type of account or             Date account was       Last balance before
                                                                                                          instrument                     closed, sold, moved,   closing or transfer
                                                                                                                                         or transferred

                                       1
            Na e of Financial Institution
                                                 .     •
                                                                                                                                         D. "k                  $      yo
                                                                       xxxx-             ckj                  Checking
                                VA/ MA11
                mbfej Street
            Ni.i).      eco( 1         cl 0      \0                                                       U Savings
                                                                                                          D Money market
              5t• LOkAi             MO           ‘3 ri tt                                                  ij Brokerage
                                       State         ZIP Code
            City
                                                                                                          U Other

                                                                       xxxx_   3 -1 c\                       "
                                                                                                             Checking                    31131D.00 - $ 1`1 , 11
            Name of Financial Institution
                                                                                                          LI Savings
                      °•        )( '14'162
            Number Ste et                                                                                 D Money market
             G\eNelA n 01 1 0                                                                             Li Brokerage
                                  \0   1- 9144                                                            D Other
            City                       State         ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
    csilkurities, cash, or other valuables?
         No
     CI    Yes. Fill in the details.
                                                                       Who else had access to it?                     Describe the contents                             Do you still
                                                                                                                                                                        have it?

                                                                                                                                                                        Li No
            Name of Financial Institution                             Name
                                                                                                                                                                        U Yes

            Number Street                                             Number Street


                                                                      City      State      ZIP Code
            City                       State         ZIP Code



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
            20-35476-cgm                        Doc 1         Filed 04/15/20 Entered 04/16/20 13:01:16                                         Main Document
                                                f\A,                       Pg 60 of 70
Debtor 1
                    <aire(\
                    First Name    Middle Name                Last Name
                                                                           KHem                                       Case number (iik,e,.")



22.H e you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
      No
    U      Yes. Fill in the details.
                                                                    Who else has or had access to It?                       Describe the contents              Do you still
                                                                                                                                                               have it?

                                                                                                                                                                CI NO
             Name of Storage Facility                               Name                                                                                        0 Yes

             Number Street                                          Number Street


                                                                    City State ZIP Code


             City                        State    ZIP Code



 Part 9:              Identify Property You Hold or Control for Someone Else
 23.Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or A old in trust for someone.
   ,/
    {z
           No
     0     Yes. Fill in the details.
                                                                    Where is the property?                                  Describe the property          Value


             Owner's Name

                                                                  Number Street
             Number Street



                                                                   City                          State     ZIP Code
             City                        State    ZIP Code


 Part 10:             Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.

     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     SiNo
     0 Yes. Fill in the details.
                                                                    Governmental unit                          Environmental law, if you know It          Date of notice



            Name of site                                           Governmental unit


            Number Street                                          Number Street


                                                                   City                   State ZIP Code



            City                        State    ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
            20-35476-cgm                  Doc 1          Filed 04/15/20 Entered 04/16/20 13:01:16                                    Main Document
                                                                      Pg 61 of 70
Debtor 1
                    'CreA0160 f`/Vel                                    c \\j !C                           Case number of knom”
                   First Name   Middle Name          Last Name




 25.Ha
    tr you notified any governmental unit of any release of hazardous material?

           No
     •     Yes. Fill in the details.
                                                            Governmental unit                          Environmental law, if you know it                    Date of notice




            Name of site                                   Governmental unit


            Number Street                                  Number Street



                                                           City                 State ZIP Code


            City                     State    ZIP Code


    z you
 26.Ha e been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
     •     Yes. Fill in the details.
                                                                                                                                                             Status of the
                                                                 Court or agency                            Nature of the case
                                                                                                                                                             case

           Case title
                                                                                                                                                             U   Pending
                                                                 Court Name
                                                                                                                                                             U   On appeal

                                                             Number Street                                                                                   U   Concluded


           Case number                                           City                State ZIP Code



 Part 11:            Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
        U A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           U A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U A partner in a partnership
           • An officer, director, or managing executive of a corporation
           U An owner of at least 5% of the voting or equity securities of a corporation

     a     No. None of the above applies. Go to Part 12.
     •     Yes. Check all that apply above and fill in the details below for each business.
                                                                 Describe the nature of the business                       Employer identification number
                                                                                                                           Do not include Social Security number or MN.
            Business Name

                                                                                                                           EIN:
            Number Street
                                                                 Name of accountant or bookkeeper                          Dates business existed


                                                                                                                           From               To
            City                     State    ZIP Code
                                                                 Describe the nature of the business                       Employer identification number
                                                                                                                           Do not include Social Security number or MN,
            Business Name

                                                                                                                           EIN:
            Number Street
                                                                 Name of accountant or bookkeeper                          Dates business existed



                                                                                                                           From               To
             City                    State    ZIP Code


Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 11
           20-35476-cgm                 Doc 1            Filed 04/15/20 Entered 04/16/20 13:01:16                               Main Document
                                                                      Pg 62 of 70

Debtor 1
                    ?)ce.f\GkA                      not eA                                           Case number (fl.cnvi)
                   I :rsi Nan,   Wdd,




                                                                                                                     Employer Identification number
                                                            Describe the nature of the business
                                                                                                                    Do not include Social Security number or MN.
            Business Name
                                                                                                                    EIN:

            Number Street
                                                            Name of accountant or bookkeeper                        Dates business existed




                                                                                                                     From              To
            City                    State     ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

                                                            Date issued



            Name                                            MM I OD / YYYY




            Number Street




            City                    State     ZIP Code




 Part 12:          Sign Below


      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



      X                0).1001%             r‘A °   KP-I
                                                       r k

            Signature of Debtor 1                                            Signature of Debtor 2

                                             0
           Date                                                              Date

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

     .1No
             Yes



      Did
        ?ou pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      u No
      U Yes. Name of person                                                                                . Attach the Bankruptcy Petition Preparers Notice,
                                                                                                             Declaration, and Signature (Official Form 119).




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 12
              20-35476-cgm                 Doc 1
                                               Filed 04/15/20 Entered 04/16/20 13:01:16 Main Document
 Fill in this information to identify your case:            Pg 63 of 70      Check one box only as directed in this form and in
                                                                                                        Form 122A-1Supp.
 Debtor 1              Cc'ef\             NV C\kaot                          t
                       First Name            %dale Name                    Last Name
                                                                                                        0 1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing)   First Name           z   Midele Name                Last Name                    •   2. The calculation to determine if a presumption of
                                                                                                               abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the:   5ov,41\ern         District of 11N8,110r1C.                         Means Test Calculation (Official Form 122A-2).
 Case number                                                                                            U 3. The Means Test does not apply now because of
 (If known)                                                                                                  qualified military service but it could apply later.


                                                                                                        CI Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                              12/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

   Part 1:             Calculate Your Current Monthly Income

   1. Wt
      er is your marital and filing status? Check one only.
           Not married. Fill out Column A, lines 2-11.
        U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

        CI    Married and your spouse is NOT filing with you. You and your spouse are:
              U        Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              U        Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                       under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                       spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
        income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                            Column A           Column B
                                                                                                            Debtor 1           Debtor 2 or
                                                                                                                               non-filing spouse

   2. Your gross wages, salary, tips, bonuses, overtime, and commissions
      (before all payroll deductions).
   3. Alimony and maintenance payments. Do not include payments from a spouse if                                0
      Column B is filled in.
   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
      from an unmarried partner. members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not                    so                  S
      filled in. Do not include payments you listed on line 3.
   5. Net income from operating a business, profession,                    Debtor 1      Debtor 2
      or farm
      Gross receipts (before all deductions)
        Ordinary and necessary operating expenses                         —$           —$
                                                                                                    Copy        0
        Net monthly income from a business, profession, or farm              $                      here.   $

   6. Net income from rental and other real property                       Debtor 1      Debtor 2
      Gross receipts (before all deductions)
         Ordinary and necessary operating expenses                           $         —$
                                                                                                    Copy
        Net monthly income from rental or other real property                                       here+   $
   7. Interest, dividends, and royalties                                                                    $



Official Form 122A-1                               Chapter 7 Statement of Your Current Monthly Income                                                  page 1
             20-35476-cgm                 Doc 1    Filed 04/15/20 Entered 04/16/20 13:01:16                                    Main Document
                                                                Pg 64 of 70

Debtor 1
                 s?),ce i\okot            N\ \ \ CI el        Ke \ e q                          Case number (ri tovirrt)
                First Name    kitatite Name       Last Name



                                                                                                     Column A                  Column B
                                                                                                     Debtor 1                  Debtor 2 or
                                                                                                                               non-filing spouse
   8. Unemployment compensation                                                                        s     o
       Do not enter the amount if you contend that the amount received was a benefit
       under the Social Security Act. Instead, list it here*                   4,
            For you
            For your spouse
   9. Pension or retirement income. Do not include any amount received that was a
       benefit under the Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or
       disability, or death of a member of the uniformed services. If you received any retired
       pay paid under chapter 61 of title 10, then include that pay only to the extent that it
       does not exceed the amount of retired pay to which you would otherwise be entitled if
       retired under any provision of title 10 other than chapter 61 of that title.
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments received
       as a victim of a war crime, a crime against humanity, or international or domestic
       terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
       States Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. If necessary, list other sources on a
       separate page and put the total below.
                                                                                                             ..45
                                                                                                             1




           Total amounts from separate pages, if any.                                               +5       0                 +$

   11. Calculate your total current monthly Income. Add lines 2 through 10 for each
       column. Then add the total for Column A to the total for Column B.
                                                                                                                                                   Total current
                                                                                                                                                   monthly Income

   Part 2:       Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11.                                                           Copy line 11 here.      $   0
                Multiply by 12 (the number of months in a year).                                                                                   x 12
       12b. The result is your annual income for this part of the form.                                                                   12b.

   13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                        11•11-
       Fill in the number of people in your household.
                                                                                      —

       Fill in the median family income for your state and size of household.                                                             13.      $   64 gc11.
       To find a list of applicable median income amounts, go online using the link specified in the separate
       instructions for this form. This list may also be available at the bankruptcy clerk's office.


   14. How do the lines compare?


       142.   a( Line 12b is less than or equal to fine 13. On the top of page 1, check box 1, There is no presumption of abuse.
                  Go to Part 3. Do NOT fill out or file Official Form 122A-2



       14b. U Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                                       page 2
           20-35476-cgm                  Doc 1     Filed 04/15/20 Entered 04/16/20 13:01:16                            Main Document
                                                                Pg 65 of 70

Debtor 1
                    c- e_nott ar\                             .61                               Case number ((known>
              Fast Name          Middle Name       Lai Name



   Part 3:      Sign Below

              By signing here. I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


               X
                   Signature of Debtor I                                                       Signature of Debtor 2

                   Date                a       aoao                                            Date
                          MM /                                                                        MM/DC JYYYY

                   If you checked line 14a, do NOT fill out or file FOITI1 122A-2.
                   If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                             page 3
20-35476-cgm    Doc 1    Filed 04/15/20 Entered 04/16/20 13:01:16   Main Document
                                      Pg 66 of 70
                                  List of Creditors


Specialized Loan Servicing
8742 Lucent Blvd. Ste. 300
Highlands Ranch, CO 80129

Village of Wappingers Falls
2582 South Avenue
Wappingers Falls, NY 12590

Alexis Crisafi, MSN, PMHNP-BC
2 Summit Court, Suite 202
Fishkill, NY 12524

American Education Services
P.O. Box 65093
Baltimore, MD 21264-5093

American Express
P.O. Box 1270
Newark, NJ 07101-1270

Bank of America
P.O. Box 15019
Wilmington, DE 19850-5019

Capital One
P.O. Box 4069
Carol Stream, IL 60197-4069

Central Hudson
284 South Avenue
Poughkeepsie, NY 12601-4839

Chase
P.O. Box 6294
Carol Stream, IL 60197

Citi Rewards+
P.O. Box 70166
Philadelphia, PA 19176-0166

Citi Simplicity Card
P.O. Box 70166
Philadelphia, PA 19176-0166




                                                                        page 1 of 5
20-35476-cgm    Doc 1     Filed 04/15/20 Entered 04/16/20 13:01:16   Main Document
                                       Pg 67 of 70
                                   List of Creditors


Citibank, N.A.
Bank by Mail
P.O. Box 790104
St. Louis, MO 63179

Citibank, N.A.
Retail Bank Collections
4600 Houston Rd., KY6
Florence, KY 41042

Cordant Health Solutions
12015 E. 46th Ave. Ste. 220
Denver, CO 80239

Discover It Chrome Card
P.O. Box 71084
Charlotte, NC 28272-1084

Emergency Physicians Services of NY PC
P.O. Box 740021
Cincinnati, OH 45274-0021

Enterprise Rent-A-Car
P.O. Box 801988
Kansas City, MO 64180

Firstmark Services
P.O. Box 2977
Omaha, NE 68103-2977

KeyBank
P.O. Box 94968
Cleveland, OH 44101-4968

Legal Aid Society, The
199 Water Street
New York, NY 10038

Navient
P.O. Box 9635
Wilkes-Barre, PA 18773-9635

PayPal
P.O. Box 45950
Omaha, NE 68145-0950


                                                                         page 2 of 5
20-35476-cgm     Doc 1   Filed 04/15/20 Entered 04/16/20 13:01:16   Main Document
                                      Pg 68 of 70
                                  List of Creditors


PayPal Credit/SYNCB
P.O. Box 960006
Orlando, FL 32896-0006

Recovery Centers of America
P.O. Box 2317
Hicksville, NY 11802

SoFi Lending Corp.
P.O. Box 734297
Dallas, TX 75373-4297

St. Luke’s Cornwall Hospital
70 Dubois Street
Newburgh, NY 12250

Studio Smiles
Dipti Modi, D.D.S., L.L.C.
441 Gordon Street
South Amboy, NJ 08879-1513

Synchrony Bank/Amazon
P.O. Box 960013
Orlando, FL 32896-0013

Synchrony Bank
Banana Republic Visa
P.O. Box 960017
Orlando, FL 32896-0017

Synchrony Bank
Lowe’s Advantage Card
P.O. Box 530914
Atlanta, GA 30353-0914

Westchester Medical Center
P.O. Box 5025 # 400022 ID
New Britain, CT 06050-5025

The Home Depot Consumer Credit Card
Home Depot Credit Services
P.O. Box 9001010
Louisville, KY 40290-1010




                                                                        page 3 of 5
20-35476-cgm     Doc 1   Filed 04/15/20 Entered 04/16/20 13:01:16   Main Document
                                      Pg 69 of 70
                                  List of Creditors


Optimum
P.O. Box 70340
Philadelphia, PA 19176-0340

Rutberg Breslow Personal Injury Law
3344 Route 9 North
Poughkeepsie, NY 12601
(On behalf of James A. Yeager)

SIMM Associates, Inc.
P.O. Box 7526
Newark, DE 19714-7526

Firstsource Advantage, LLC
205 Bryant Woods South
Amherst, NY 14228

Nationwide Credit, Inc.
P.O. Box 15130
Wilmington, DE 19850-5130

Healthcare Revenue Recovery Group (HRRG)
P.O. Box 5406
Cincinnati, OH 45273-7942

Transworld Systems Inc.
P.O. Box 15520
Wilmington, DE 19850-5520

Real Time Resolutions, Inc.
P.O. Box 566027
Dallas, TX 75356-6027

LVNV Funding LLC
United Collection Bureau, Inc.
P.O. Box 43537

Client Services, Inc.
3451 Harry S. Truman Blvd.
St. Charles, MO 63301-4047

Midland Credit Management, Inc.
P.O. Box 301030
Los Angeles, CA 90030-1030



                                                                        page 4 of 5
20-35476-cgm   Doc 1   Filed 04/15/20 Entered 04/16/20 13:01:16   Main Document
                                    Pg 70 of 70
                                  List of Creditors


Computer Credit, Inc.
Claim Dept. 003348
470 W. Hanes Mill Road
P.O. Box 5238
Winston-Salem, NC 27113-5238

Robert Wendel Relyea
15 South Mesier Avenue
Wappingers Falls, NY 12590-2717




                                                                      page 5 of 5
